 HILL & HILL TRUCK LINE, INC.101Hill & Hill Truck Line,Inc.andGeneral Drivers,Warehouse-men & Helpers Local Union No. 968.1Case No. 39-CA-572.March 18, 1958DECISION AND ORDEROn May 15, 1957, Trial Examiner James A. Shaw issued his Inter-mediate Report in this proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action as set forth in the copy of the Intermediate Reportattached hereto.He also found that the Respondent had not engagedin other unfair labor practices alleged in the complaint and recom-mended dismissal of those allegations.Thereafter, the Respondentfiled exceptions to the Intermediate Report, together with a supportingbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Leedomand Members Rodgers and Bean].The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicialerror wascommitted.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theRespondent's exceptions and brief, and the entire record in the case,and hereby adopts the findings,2 conclusions, and recommendations ofthe Trial Examiner, with the following modifications and additions.1.We find, like the Trial Examiner, that the Respondent violatedSection 8 (a) (1) of the Act by its president's statements to Knipeand Dennard announcing an unlawful no-solicitation rule and threat-ening reprisals for union activity.We do not, however, agree withtheTrialExaminer's finding of unlawful interrogation in thisinterview, as the record does not support such a finding.2.We find, in agreement with the Trial Examiner, that the interro-gation of the grease and tire rack department employees by ForemanHendrix regarding their union sympathies violated Section 8 (a) (1)of the Act.The Respondent contends that thereis noevidence towarrant a finding that Hendrix is a supervisor.We do not agree.The record shows that Hendrix is in sole charge of the grease and tirerack department.He directs five employees in the performance oftheir duties and has authority to grant time off.We find on thesefacts that Hendrix responsibly directs the employees under him, using1 The Board having been notified by the AFL-CIO that itdeems the Teamsters'certifi-cate of affiliation revoked by convention action, the identification of this union is herebyamended.2The Intermediate Report incorrectly cites an earlier representation case involving theRespondentas Case No 39-CA-1040.The proper citation is 39-RC-1040.120 NLRB No. 21. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDindependent judgment, and that he is, therefore, a supervisor withinthe meaning of Section 2 (11) of the Act.3.The Trial Examiner found that by interrogatinggreaseand tirerack employees concerning Knipe's alleged attempts to coerce theminto joining the union by threats of economicreprisals, the Respondentviolated Section 8 (a) (1) of the Act.Respondent excepts to thisfinding.As we are adopting other findings of unlawfulinterrogationby Respondent, we do not deem it necessary to pass upon this finding.4.The TrialExaminerfound that Respondent violatedSection8 (a) (3) of the Act by discharging R. C. Knipebecause of his allegedthreats to other employees that they would lose their jobs if they didnot join the union. In so doing, he rejected Respondent's contentionthat it honestly believed-on the basis of affidavits obtained prior-tothe discharge-that Knipe had made the alleged threats.He foundfurther that the alleged threats had not been made.We agree with the Trial Examiner that the discharge of R. C. Knipeviolated Section 8 (a) (3) of the Act but rely solely on thefollowingconsiderations :We assume, without deciding, that the foregoing threats,ifmade,would have justified the discharge of Knipe, and that the Respondenthonestly believed that Knipe had made the threats.Evenso, as wefind, upon the entire record, that the threats actually were not made,it is immaterial that the Respondent acted on a good-faith belief thatthey were made.'Accordingly, we find that the Respondent dis-charged Knipe for engaging in protected concerted activities, namely,soliciting employees to join the Union, and thereby violated Section8 (a) (3) of the Act.5.Relying on the record evidence, we find, in agreement with theTrial Examiner, that the Respondent violated Section 8 (a) (3) and(1) of the Act by laying off the pipeyard employees on May 4, 1956.6.The Trial Examiner found that the Respondent violatedSection8 (a) (3) and(1) of the Act by discharging Wadebecause of itsbelief, albeit mistaken, that he was an adherent of the Union.Wedo not agree.The Respondent discharged Wade a few days afterhe had beenfined for violating a State law limiting truckloads, andthe Respond-ent contends that this was the solereasonfor the discharge.Assum-ing, as the Trial Examiner found, thatsimilarviolations byWadeand others had been condoned in the past by Respondent, the Act doesnot forbid an employer to discriminateamonghis employees in taking8 Salt River Valley Water77se, sAssociation,99 NLRB 849,enfd. 206 F 2d 325 (C A 9)American Shuffleboard Co,92 NLRB 1272,1274-1275,enfd 190 F 2d 898(C A. 3) SeealsoRatbsn Bros Footwear,Inc.,99 NLRB 610, enforcement denied 203 F 2d 486 (C. A5).With due respect for the Court of Appeals for the Fifth Circuit,we neverthelessadhere to our opinion in that case until such time as the Supreme Court may determinethe issue HILL & HILL TRUCK LINE, INC.103disciplinary action, so long as such discrimination is not for anti-union reasons.In finding that Wade's discharge was for antiunion reasons, theTrial Examiner relied solely on the "Vernor" incident.The onlytestimony with regard to this incident was that of Ormston, Respond-ent's president.He testified that shortly before and soon after the"Vernor" incident he had conversations with Wade, in which Wadeindicated his opposition to unions.This testimony is uncontradicted.As for the "Vernor" incident, itself, it consisted in a report to Ormston,about 2 months before Wade's discharge, that he had been involvedin an altercation with another employee in a tavern.Ormston iden-tified the other employee at one point as Vernor and at another pointasHarvey, and stated at one point that the dispute was reportedlyabout the Union and at another point that Wade told him it was overa lady.While Ormston's testimony is susceptible of the construction thatthe report he received of the incident from Vernor or Harvey indi-cated thatWade took a prounion position, Ormston unequivocallydenied that he credited this report, stating that he gave credence rathertoWade's denial that the altercation was about union matters, or thathe was prounion.Apart from the Vernor incident there is no evi-dence in the record that Wade was in fact a union adherent, and theTrial Examiner found that he was not.In view of these circumstances, and in view of the fact that theRespondent had a valid reason for discharging Wade-his violationof a State law-and as the General Counsel significantly failed toexamine Wade about the "Vernor" incident, we do not believe that theevidence preponderates in favor of a finding that Wade's dischargewas for antiunion reasons.Accordingly, we will dismiss the allega-tions of the complaint relating to Wade.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Hill & Hill Truck Line, Inc.,its officers, agents, successors and assigns, shall :1.Cease and desist from :(a)Discouraging membership in General Drivers,Warehouse-men & Helpers Local Union No. 968, or in any other labor organiza-tion of its employees, by discriminating in regard to their hire ortenure of employment or any term or condition of employment.(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form,join, or assist the aforesaid or any other labor organization, to bargaincollectively through representatives of their own choosing, and to 104DECISIONSOF NATIONAL LABOR RELATIONS BOARDengage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any and all suchactivities except to the extent that such right may be affected by anagreement requiring membership in a labororganization as a con-dition of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act :(a)Offer to J. D. Singleton, Joe Teel, Clauzell Culpepper,GorreeKizzee,J. C. Newman, and R. C. Knipe immediate and full reinstate-mentto their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges,and makethem whole in the manner set forth in section V of the IntermediateReport.(b)Preserve and make available to theBoard or its agents uponrequest,for examination and copying, all payroll records,social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back paydue under the terms of this Order.(c)Post at its plants in Houston and Green's Bayou, Texas, copiesof the notice attached hereto marked "Appendix." 4 Copies of suchnotice, to be furnished by the Regional Director for the SixteenthRegion, shall, after being duly signed by an authorized representativeof the Respondent, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for a period of sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that saidnoticeswill notbe altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the allegations of the complaint,insofaras they allege that the Respondent violated the Act otherwise than asfound above be, and they hereby are, dismissed.4In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOTdiscouragemembership in General Drivers, Ware-housemen & Helpers Local Union No. 968, or any other labor HILL & HILLTRUCKLINE, INC.105organization,by discriminating in regard to the hire or tenure ofemployment or any term or condition of employment of any ofour employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations,to join the aforesaid or anyother labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection,or to refrain from any and all such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment,as authorized in Section 8 (a) (3) ofthe Act.WE-WILL offer J. D. Singleton, Joe Teel, Clauzell Culpepper,Gorree Kizzee,J. C. Newman, andR. C. Knipe immediate andfull reinstatement to their former or substantially equivalentpositions without prejudiceto theirseniority and other rights andprivileges and make them whole for any loss of pay suffered asa result of the discrimination against them.All our employees are free to become, remain,or refrain from be-coming or remaining members of any labor organization,except asthat right may be affected by an agreement requiring membership ina labor organization as a condition of employment,as authorized inSection 8(a) (3) of theAct.We willnot discriminatein regard tothe hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in or activity onbehalf of any labor organization.HILL&HILL TRUCK LINE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for 60 days from the datehereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn September7, 1956,upon charges filed by General Drivers,Warehousemen &Helpers Local Union No. 968,AFL-CIO,herein called the Union, the GeneralCounsel of the National Labor Relations Board by the Regional Director of theSixteenth Region(FortWorth,Texas),herein referred to as the General Counseland the Board respectively,issued a notice of hearing and complaint against Hill &HillTruckLine, Inc.,Houston, Texas, herein called the Respondent,allegingthat it had engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8(a) (3) and(1) and Section 2 (6) and(7) of theNational-LaborRelations Act, as amended,61 Stat. 136, herein referred to as theAct.With respect to the unfair labor practices the complaint as originally issued andas amended at the hearing herein alleges in substance that:Respondent did, on or 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout the respective dates listed after their respective names, discharge the followingnamed employees:-D. A. Willtrout, May 3, 1956.Ezra Champion, July 19, 1956.R. C. Knipe, May 8, 1956.V. L. Wade, July 24, 1956.Dock Knipe, May 15, 1956.On or about May 4, 1956, Respondent'did lay off the following named employees:J.D. SingletonJ.C. NewmanJoe TeelL. D. McCulloughClauzell CulpepperCornelius PerryGorree KizzeeFred SampsonEddie WatsonRespondent has, since the date of discharge and layoff of the employees namedabove, failed to, refused to and continues to refuse to, reinstate said employees totheir former or substantially equivalent positions or employment, except EddieWatson, L. D. McCullough, Cornelius Perry, and Fred Sampson have now beenreemployed; that Respondent did discharge and refuse to reinstate the employeesnamed above for the reason that they joined or assisted the Union or for the purposeof discouraging membership in the Union; that the Respondent, through its officers,agents, and employees, from on or about May 3, 1956, to date has interrogated itsemployees concerning their union affiliations;has threatened and warned itsemployees to refrain from assisting, becoming members of or remaining membersof, the Union; and particularly the Respondent has done the following: (a) onMay 3, 1956, Mr. Ormston, generally told the employees substantially as follows:I hear and I have no reason to question you about it, you two boys have beenorganizing my employees to become union members. I don't see your point indoing it..But as we are now in this situation we will carry the work on asusual. . . . The pay will be the same rate, but we will tighten up and enforcethe company rules more so than we have in the past.We won't overlook smallthings.Neither will anyone be allowed to draw money in advance on thebook to make a trip or borrow money from me. In the future if you get offup the country and get in trouble of any kind, it will not do any good to callme, because I won't put forth any effort to get you out.You will have to getyourself out of trouble. ..One of the company rules-you will not go intothe shop where the mechanics are.You will not carry on any union businessor activity on the company premises.You will not talk to another employeeabout union business on the company premises.You will not .get anythingsigned concerning the union on the company premises..A driver will notbe allowed to talk to his swamper while running down the road about unionaffairs.(b) on May 4, 1956, Mr. Purvis Box, foreman of the pipe yard crew, interrogatedmembers of his crew about their activities in and feelings about the Union; (c) onMay 4, 1956, Mr. Ormston, the Respondent's president and general manager, calledin his office employees from the Company's grease and tire rack and interrogatedthem about their union activities and affiliation; (d) on or about May 5 and 6, theCompany in violation of its no-solicitation rule, which prohibited union solicitationon company property, permitted the circulation of an antiunion petition on companytime and property; (e) on May 3, 1956, Foreman Hendrix of the grease and tirerack department interrogated employees under his supervision about their unionactivities; (f) that by the conduct set forth above the Respondent did discriminate,and is discriminating in regard to the hire and tenure or terms or conditions ofemployment of the employees named above, and did thereby engage in and isengaging in an unfair labor practice within the meaning of Section 8 (a) subsection(3) of the Act; (g) and that by the acts likewise described above and by each ofsaid acts Respondent did interfere with, restrain, and coerce and is interfering with,restraining, and'coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act, and did thereby engage in and is thereby engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.On or about September 17, 1956, the Respondent filed its answer in which itadmitted certain jurisdictional facts, but denied commission of any of the aboveallegedunfair labor practices. It admitted, however, that it discharged theemployees named in the complaint, and that it had laid off certain of its pipe-yardemployees.Pursuant to notice a hearing was held in Houston, Texas, on October 23, 24, 25,26, 29, and 30, 1956, before the duly designated Trial Examiner.The General HILL & HILL TRUCK LINE, INC.107Counsel and the Respondent were represented by counsel, and the Charging Union bya lay representative.All parties were afforded full opportunity to be heard, to.examine and cross-examine witnesses, and to introduce evidence bearing upon theissues.At the close of the hearing the General Counsel moved to conform thepleadings to the proof regarding minor matters, such as names, dates, and the like.The motion was granted by the Trial Examiner.During the course of the hearingnumerous stipulations were offered by the parties and accepted by the Trial Examiner.At the close of the General Counsel's case-in-chief, the Respondent moved to dismissthe complaint.The Trial Examiner denied the motion without prejudice to renewingit at the close of the hearing.Consequently, counsel for the Respondent renewed hismotion at that time.Ruling thereon was reserved by the Trial Examiner. It ishereby denied in part and granted in part as will be shown in detail hereinafter.At the close of the hearing all parties were advised of their rights to file briefswith the Trial Examiner in support of their respective positions.Thereafter, on orabout December 10, 1956, the Trial Examiner received briefs from the GeneralCounsel and the Respondent which have been carefully considered.Upon the entire record in the case, and from the Trial Examiner's observation ofthe witnesses, he makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAt the onset of the hearing the parties stipulated regarding the Respondent'sbusiness operations:It is agreed and stipulated by and between the parties that the Respondent isa Texas corporation engaged principally in the hauling, intra and interstate,of oil field materials and supplies.The principal office of the Respondent is 13026 Sarah Lane, in Houston,Texas.It has branch offices or terminals located in Williston, North Dakota, Green'sBayou, Texas, Dallas, Texas, Casper, Wyoming, and Sweet Grass, Montana.During a representative year, and being during the calendar year of 1955,Respondent received for the interstate shipment of merchandise a gross revenuein excess of $200,000.The company concedes it is engaged in commerce within the meaning of theNational Labor Relations Act.The Board has previously assumed jurisdiction over the Respondent in Case No.39-RC-1040. Its Decision and Direction of the Election in the matter was issuedon July 12, 1956.Upon all of the foregoing the Trial Examiner finds that the Respondent is engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAt the hearing herein the parties also stipulated that the Charging Union, GeneralDrivers,Warehousemen & Helpers Local Union No. 968, AFL-CIO, is a labororganization within the meaning of the Act, and the Trial Examiner so finds.III.THEALLEGED UNFAIR LABOR PRACTICESForewordThe Trial Examiner is convinced that it would be helpful to all concerned to setforth in this section of the report a picture of the Respondent's operations at timesmaterial herein.At the time the Union started its organizational efforts among theRespondent's employees, the main offices and terminal of the Respondent werelocated 4400 Cochran Street in Houston, some 20-odd miles away it operated itspipe yard at Green's Bayou.The record shows that overall supervision of theRespondent's operations was vested in its president, Harold F. Ormston.Underhis supervisionwere the following supervisors, Superintendent Bob Grady, in chargeof the various departments, which, from what the Trial Examiner gleans from therecord, consisted of all the departments at the terminal and the pipe yard.The fol-lowing supervisors were in charge of the following departments, W. K. Thompson,dock foreman, Ed Richardson, in charge of the oilfield and pipe-yard operations,J.D. Hendrix, foreman of the grease and tire shop, Purvis Frank Box, foreman incharge of the pipe yard at Green Bayou, and R. M. Kimes, office manager. 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs the Trial Examiner interprets the record the Respondent had at times material,herein approximately 150 employees in all departments.'The record shows that on April 28, 1956, two of the Respondent's truckdriyerswent to the Union's offices and made inquiry as regards organizing the employees.They were R. C. Knipe and Marvin Dennard.The result of this visit was that:eachwas given two application-for-membership books to use in their organizational efforts.Itmust be borne in mind that April 28, 1956, was Saturday. From what the TrialExaminer gleans from the record Knipe and Dennard started their campaign to signup the employees for the Union at once. They each made a determined effort alongthis line.This is evidenced by the testimony in the record and in the disposition ofthe Board in CaseNo. 39-CA-1040,which the Trial Examiner takes judicial noticeof.According to the record in the latter case the Union,in accordance with theprovisions of Section 9 of the Act,filed a petition with the Regional Offices of theSixteenth- Region on or about May 2, 1956, in which it stated that it represented asubstantial number of the employees in a unit which it claimed was appropriate.TheRespondent was duly served with notice of the Union's action in this regard.Fromwhat the Trial Examiner gleans from the record the Respondent received a copy ofthe petition for certification of representatives on or about May 3, 1956.The recordclearly shows that it was from this date on that the Respondent engaged in theunfair labor practices alleged in the complaint.At the onset of the hearing President Ormston was called as an adverse witnessas if on cross-examination as provided for in Section 43 (b) of the Federal Rules ofProcedure.Ormston was questioned about an antiunion petition that was circulatedby the Respondent on or about May 5,1956,of which more anon. In substancehis testimony in this regard was that he knew of the petitions and that it was circu-lated among the employees with his knowledge,but later withdrawn from circulationafter he had consulted his lawyer.Throughout his testimony he referred to a "peti-tion"circulated by the Union.He testified that an unknown employee came to himand asked if he had given permission to the Union to circulate a petition for anelection.He informed the employee that he had not done so.Upon the entirerecord the Trial Examiner finds that the circulation of the antiunion petition was inretaliation or answer to the Union'sfiling a petitionfor certification of representa-tives as provided for in Section 9 of the Act-that is-the language of the antiunionpetition of which more anon,so indicates to the Trial Examiner.Between the filing of the petition for an election by the Union, which the TrialExaminer finds was received by the Respondent on or about May 3 and 5,1956, thecirculation of the antiunion petition the Respondent,by President Ormston, andother members of its supervisory staff allegedly engaged in the conduct set forth inthe complaint,all of which will be disposed of below.A. Thealleged violationsof Section 8 (a) (1) of the Act1.The incident in President Ormston's-office,May 3, 1956According to the credited testimony of R. C.Knipe, one of the Respondent'struckdrivers,he, accompanied by Marvin Dennard, also a truckdriver,had a talkwith President Ormston on the morning of May 3,1956,under the followingcircumstances.According to Knipe at about 7 a. m. on the morning of May 3,1956, he wasdriving his wife to work and had stopped at a traffic light at North Main and EnidStreets.While so occupied President Ormston came by and pulled in front of hiscar, and said to him,"Iwant to see you and Dennard in my office in a little while."Knipe continued on and took his wife to work.He then went to the union hall andsaw Business Agent Moreau and informed him of his conversation with Ormston.He also called Dennard and informed him of the above incident. Shortly thereafterhe, Dennard,and Moreau drove out to the Respondent's offices.Upon arrival theyfound the gates to the premises locked.He and Dennard were required to sign inat the gate,a procedure neither of them had been required to do at any time overthe years that they had been employed by the Respondent.After entering thepremises they proceeded to the dispatcher's office and asked to see Ormston.Theywere informed he was "up town."After waiting around a short time they returnedto the union hall.Around 5 p. in. they returned to the terminal,signed in at thegate, and met Ormston in the yard,who instructed them to go into his office whichthey did.Shortly thereafter, Ormston arrived.There are several versions of whattranspired thereafter,that of Ormston, both on his cross-examination under Rule43 (b) of the Federal Rules of Procedure,and his testimony both on direct andi See the official transcript of the record, Case No. 39-CA-1040 HILL & HILL TRUCK LINE, INC.109cross-examination in the Respondent's case-in-chief,and+that of Knipe,and Dennardin the General Counsel's case-in-chief.After long and careful consideration, theTrial Examiner is convinced that Dennard's version is the most accurate and com-plete.For this reason an excerpt from his testimony is set forth below.In passing,the TrialExaminer desires to point out that in the main there is little difference inthe testimony of the three witnesses insofar as material and pertinent matters drawnby the pleadings are concerned.Now to Dennard's version on direct examination:Q. Now, what was the conversation?A. He talked to us about the fact that we were trying to organize hisemployees to go union.He told us that the business would be carried on asusual and that personally he didn't have any hard feelings toward us, but thatin the event that we made any violation of any company rule that he had, thatitwould be his job to dismiss us from the company, and that we wouldn'treceive any recommendation from the company in the event that we weredismissed under those circumstances.He told us that we would be required to obey all the company rules, whetherthey had been strictly enforced prior to that time or not.He told us that we wouldn't be allowed to draw any money off the books,that that would be stopped.He told me in particular that, I wasn't to go in -the shop, that it was a com-pany rule that the truckdriver was not to go in the shop unless we were seeingthe shop foreman about their truck.He told us that we would have to watch the way we made our logs out, abideby the rules and regulations of the Interstate Commerce Commission, abideby the speed laws of the States we traveled in.He told us that we wouldn't carry on any union activities on the companypremises or while we were on the payroll of the company.That a driver nor aswamper would be allowed to talk to one another while running down the roadon a truck,about union activities.TRIAL EXAMINER: By "swamper" you mean a helper?The WITNESS. Assistant driver, second man.A. (Continuing.)I believe that is about all that he talked to us about atthat time.Q. (By Mr. Webster.)Did he publish any rules and regulations with ref-erence to the drivers or,other employees?-A. You mean prior to that time orafterwards?-Q.Well, prior to or after that time was there any list of rules published orput on the bulletin board?-A. At various times there had been letters postedon the bulletin board and attached to our checks.Q. After this time or at the same time that he talked to you was there anypublicationmade of those rules?-A. No, sir, I don't believe there was. Ididn't see it if there was.Q. Did he say what would happen to you if you violated any of therules?-A. He said that we would be dismissed.TRIAL EXAMINER: That is in your conversation that you have testified about.The WITNESS: Yes, sir.At the conclusion of their conference with Ormston, Knipe, and Dennard left theoffice.As they were leaving the building, they- ran into D. A. Willtrout, a truck-driver, who stopped Dennard-and requested that he accompany him into Ormston'soffice pursuant to a request from Ormstori that he meet him there.Dennard com-plied withWilltrout's request and accompanied him into Ormston's office.Whattranspired at the time will be discussed hereinafter for reasons which will be setforth in that section of this Report dealing with Willtrout's alleged discharge by theRespondent in violation of Section 8 (a) (3) and (1) of the Act.Concluding Findings Regarding the Above IncidentAs indicated above the Trial Examiner credits Dennard's testimony of the aboveincident and finds that his version of what transpired at the time was a true accountthereof.The Trial Examiner also is convinced and finds that Ormston's conductwas violative of Section 8 (a) (1) of the Act for the reasons set forth below.As indicated above the foregoing incidents are alleged in General Counsel's com-plaint, paragraph 9, subsection A, as violative of Section 8 (a) (1) of the Act, andthe Trial Examiner has so found.The reasons for his finding in this regard areso obvious that little comment or the citation of numerous Board Decisions andOrders, decisions by the courts of appeals,and the Supreme Court are either necesrsary or desirable.Suffice it to say that both the Board and the courts in numerous 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecisions have so held.Their reasoning in this regard will be briefly discussedbelow.To begin with let us look again at what transpired in Ormston's office.At theonset of the meeting he accused them in substance of engaging in union activityon the Company's premises, interrogated them regarding their membership in theUnion. informed them of the strict enforcement of latent or nonexistent rules andregulations, threatened them and their fellow workers with reprisals if they con-tinued or were successful in their efforts to form or join a labor organization oftheir own choosing by withholding or abolishing long-time company policies re-garding advancement of moneys either at home or when in transit in the courseof their employment. In the considered opinion of the Trial Examiner the fore-going summation of the evidence compels the inferences drawn above that Ormston'sconduct was violative of Section 8 (a) (1) of the Act. Let us look at some of thecases in point.Let us first consider the no-solicitation rule on the Company's premises. In theconsidered opinion of the Trial Examiner Ormston's statement to Knipe andDennard that they were not to carry on any union business on company premiseswas for the sole purpose of stopping their organizational efforts in "its tracks," soto speak.The law is well settled that in striking a proper balance between theemployees' right to organize and the employer's right to maintain discipline andefficiency in his plant may have a valid plant rule prohibiting solicitation duringworking hours 2The law is equally well settled, however, that an otherwise validno-solicitation rule if initiated and/or promulgated or used for a discriminatoryantiunion purpose rather than for legitimate business reasons is an unlawfulinfringement on employee rights 3 Such is the situation here.Now as to the threat to withdrawal of_ benefits enjoyed by the employees priorto the Union's organizational efforts.Here again the law is well settled that suchconduct is in effect a threat of reprisal and hence violative of Section 8 (a) (1) oftheAct.Such as for example the Trial Examiner's finding above that PresidentOrmstor_ told Knipe and Dennard in substance that the granting of loans by theCompany at home and advancement of funds while in transit on trips for theRespondent, to its employees would be stopped as a result of the Union's organi-zational efforts.Such statements are so clearly violative of the Act that the TrialExaminer here likewise sees no necessity of citing numerous Board and courtdecisions in support of his finding in this regard.4The interrogation of Knipe and Dennard regarding their union activities (par-ticularly in the setting thereof in Ormston's private office) is likewise such an overtact of interference with, and restraint and coercion of, the rights guaranteedemployees in Section 8 (a) (1) of the Act that here again the undersigned sees nonecessity for citing numerous Board and court cases in support of his abovefinding.52.The pipe-yard incident on May 4, 1956In his complaint the General Counsel alleges that, on May 4, 1956, Purvis Box,foreman of the pipe-yard crew, interrogated members of his crew about theiractivities in and feelings about the Union. In support of his allegation he offeredthe testimony of several witnesses.Their testimony will be disposed of below.J.L.Teel, an employee in the pipe yard testified in substance as follows: OnMay 4, 1956. Foreman Box came to him around noon, and asked him to drive downwith him to a little pond near the bayou to check up on a trotline the employees hadset out to catch some fish.On the way down to the pond Box asked him if he hadheard about the Union.Teel told him he had not.He then asked him what "didI think about the union."Teel replied that he ". . . thought it was nice." Boxalso asked him if he had ever belonged to a union, and Teel replied that he hadnot, but had once worked under union conditions on the waterfront.After checking2In the considered opinion of the Trial Examiner the Respondent's reliance on a no-solicitation rule "goes out the window," so to speak, by its open circulationof an anti-union petition on May 5, 19563 SeePeyton ParkingCo., 49 NLRB 828, 142 F 2d 1009 (C. A. 5) ;N. L R. B.¨.William DaviesCo, 135 F 2d 179, 181 (C. A. 7) cert. denied, 320 U. S. 770Carter Carburetor Corporation v. N L R. B.,140 F 2d 714, 716, 717 (C. A8); T>iqDenver Tent & Awning Co.,138 F. 2d 410 (C. A. 10);N.L, R. B. v. Essex Wire Corpo=ration,113 NLRB 344, 245 F. 2d 589 (C A. 9).See for exampleBrown Truck & Trailer Mtg. Co, Inc.,106 NLRB 999For a caseinvolving a somewhatsimilar situation seeThe Dixie Terminal Company,102 NLRB 1452,enfd.210 F. 2d 538(C. A. 6). HILL & HILL TRUCK LINE,INC.111up on the trotline and finding no fish, Teel and Box returned to the pipe yard.That evening around 6 p. m. Box called all of the pipe-yard employees together andtold them that they were to be laid off.An excerpt from Teel's testimony followsbelow:Q. Now, who notified you of a lay-off on that day?-A. Mr. Box.Q.What time was that?-A. Approximately 6:00 o'clock.Q. And tell what occurred at that time.-A. Well, we all was winding upthat evening, some ahead of the others, and he told us not to, in winding up,not to leave the little house where we change clothes, that he had somethingto sayto us all.After we gathered down there, he asked we turn in the equipment, hatchets,tape, and so forth we work with.And after that, he told us there was goingto be a temporary lay-off; he was going to have to lay us all off temporarilyuntil they get that mess straightened out.And he says he hated it as bad aswe did, but the old man signs his check too.Q.Who was he talking to?-A. He was talking to all the hands that workedunder him.You want the names possibly?Q.Well, were there, do you know whether any of the hands that workedunder him were not laid off?-A. No, sir. All the labor was laid off.Q. How about Mr. Kearney, the checker?-A. He wasn't laid off, but wedidn't consider him as a hand, as a laborer.He was a monthly man.Q. Everybody except Box and Kearney then was laid off?-A. Yes, sir.TRIAL EXAMINER:What particular department?Mr. WEBSTER: Pipe yard.For reasons which will be apparent below the Trial Examiner will not discussor dispose of the layoff in this section of the Report.Teel in his testimony gave a good description of the operations in the pipe yard.For this reason the Trial Examiner feels that another excerpt from his testimonyin this particular should be likewise inserted in this report for the benefit of allconcerned.Q. (By Mr. Webster.)Now, will you explain to us a little bit how thepipe yard crew or crews operated?-A. Well, the crew consisted of a gin truckoperator, and you had two sit-down men for unloading pipe on a rack; youhad a rack man and a hooker. The trucks would come in with the pipe fromthe barge to go on the rack, and the man on the back and the truckdriver wouldhook the pipe, and you had a man on each end of the rack to sit it down, toguide it, to sit it straight and try to keep it as near in line as he possibly could,and let it roll back on the rack.And the racker would chop the pipe off, andthen strip it off with some two-by-four stripping, and that would be all therewas in unloading pipe, practically.But loading,we would get two men with a hook and the operator and therest of the men would kick it up and keep it up from the front of the rack so wecould get close to it to load it.Q.How many gin pole truck operators did he have at that time?-A. He hadtwo gin pole operators that was on gin pole operator salaries.He had somemen that would operate but they wasn't getting operator's salary.Q. How many gin pole trucks or machines did he have?-A. He had three.Q. Now, besides yourself, who else was a gin pole truck-is it a truck ormachine?-A. Well, a truck.Q.Whoelse besides yourself was an operator?-A. Therewas Newman.Q. J. C. Newman?-A. J. C. Newman,I believe was his name.Other pertinent testimony of Teel will as indicated above, be disposed of in thatsection of this Report dealing with the alleged violations of Sections 8 (a) (3) and(1) of the Act.In further support of his position regarding this section of the Report the GeneralCounsel called one J.D. Singleton, an employee in the Respondent'spipe yard.Singleton testified in substance that sometime on May 4, 1956,Foreman Box droveup in his car to his working place and asked him to get into his car,which he did.Box then asked him if he had heard about the Union, to which he replied ". . . whatunion?"Box then asked him what he thought about the Union and he answeredthat he thought "... it's all right."Singleton's further testimony concerns matters which the Trial Examiner will notdiscuss at this time except to the extent that he corroborated Teel's testimony as.regards Box's remarks as regards the layoff.The next witness called by the General Counsel in support of this phase of his:case was, Gorree Kizzee,likewise an employee in the Respondent'spipe yard attimes material herein. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDKizzeetestifiedin substance as regards this particular issue that on the morning,ofMayto him while he was "gassing up a- truck"'andcalled him asideand engaged him in conversationabout the Union.His testimonywas as follows:Q. Now whatwas said?-A. He asked me what aboutthe union,what did Ithinkaboutit, and had I worked ona union job.I told him unions was all rightif theywas runright, and I showed him I had a card with theLongshoreman'sunion.He didn't say no more.He went on off.Kizzee, as did Singleton,corroborated Teel'stestimony regarding Box's remarksat the timeof the layoff about 6 p. m. on May 4, 1956.For the same reasons asset forth above the TrialExaminer will refrain from discussingthisphase of thecase in this sectionof theReport.The Respondentin its case-in-chief called ForemanPurvisBox as a witness whotestifiedin supportof its case-in-chief.Box specificallydenied thathe hadinterrogatedeither Teel,Singleton,or Kizzeeabout theirunion activities.In additionhe testifiedthat Ormston told h:m on May4, 1956, to lay off the pipe-yardemployees.He furthertestified in the course oftheirrconversationthat Ormston nevermentionedtheUnion.He furthertestifiedon direct examinationthat at the time of the layoff on May 4, 1956, of the pipe-yardemployees,". . .I didn'tknow they was tryingto organize a union."Later on inhis testimony he testified in substancethat heknew nothing about the Union'sorganizational efforts untilaroundMay 11, 1956, whenhe was so informed byPresident Ormston at the timeOrmston asked him if any of the boyshad signedup for theUnion,and statedthat if they had theremight be a little trouble later on.The Trial Examiner discredits Box's testimony and credits the testimony ofTeel, Singleton, and Kizzee that he interrogatedthem in the mode and mannerdescribed above on May 4, 1956.The Trial Examiner saw thesewitnesses andheard their testimony.Box by his denials that he knew nothing about the Union'sorganizationalefforts is simply incredible in the light of the events that have beendescibed above and which will be discussed and appraisedagainbelow.Concedingthat his official working place was 20-odd miles from the Respondent's offices, it isincredible that he was not in contact from day to day with other of the Respon-dent's staff.Too many admitted things happened on May 3 and 4, 1956, to lendcredibility to his testimonyFor example, witnesses in this proceeding testifiedwithoutcontradiction that Foreman Hendrix, of the greaseand tire department,called them from the pipe yard and questioned them about the Union.More-over, Box's version of what was said and done on the evening of May 4, 1956,when the pipe-yard employees were laid off is almost verbatim with that of Teel,exceptas regards Teel's testimony that the layoffwas temporary"until this mess"is cleaned up.The foregoing elements have been major factors in resolving the credibility ofthe witnesses, Teel, Singleton, Kizzee, and Box.The Trial Examiner is not unmindful of the testimony of L. D. McCullough, oneof the alleged 8 (a) (3)'s who was called asa witness for, and onbehalf of, theRespondentin itscase-in-chief.In his consideredopinionhis testimony shouldand will be disposed of below in that section of this Report dealing with thealleged violations of Section 8 (a) (3) and (1) of the Act.Having 'found as above, the Trial Examiner concludes and finds that Box'sinterrogation of the employees, Teel, Singleton, and Kizzee regarding their unionactivities and attitudes toward the Union were likewise violative of the Act,in thatthey interfered with, restrained, and coerced themin their exerciseof the rightsguaranteedthem bySection7 and hence violativeof Section 8 (a) (1) of the Act .6Here, as above in other sections of this Report, the TrialExaminer sees nonecessityof the citationand insertionof numerousand voluminous excerpts fromcountless pertinent decisions of the Board and the courtsin support of his positionin this regard.3.The interrogationof the grease and tire rack employeesIn the TrialExaminer'sconsideredopinion we now come to the crucial phaseof this entire proceeding because it deals with the credibilityof the witnessescalled by thepartiesto testify in behalf of theirrespective positions.Here we dealwith manyfacets of the issuesdrawn by thepleadings,not only as -regards this sec-6 See footnote5, supra HILL & HILL TRUCK LINE, INC.113tionof the Report, but what happened thereafter in the alleged violations of Sec-tion8 (a) (3) and (1) of the Act.This troublesome issue has been before the Trial Examiner before.He ap-proaches the problem in the spirit that should be expected from any trier of thefacts.The determination of the credibility of witnesses is always a troublesome andthankless task.But the question must be resolved, and it shall be herein.Let us now turn to the testimony offered by the General Counsel in support ofthis phase of his case.To begin with all of the witnesses called to testify in thisregard were employed by the Respondent in its grease and tire shop.Their fore-man, 'at' timesmaterial herein, was J. G. Hendrix.As indicated and found aboveHendrix called certain of the employees in his department from the pipe-yardoffices of the Respondent on May 3, 1956, and queried them about their knowledgeof, and activities on behalf of, the Union.All of which will be discussed and dis-posedof below.Even so, the Trial Examiner feels that the testimony of theGeneral Counsel's witness,Warren Brown, in this regard should be set forth be-low at this time:Q. And after you had signed up, did you tell Mr. Joe Hendrix of Hill & HillTruck Line, aboutsigning upwith the union?-A. Well, I was working.Mr. Joe was in Green's Bayou; he called me over the telephone and he askedme, said, "Brown,if I ask yousomethingwould you tell me the truth?"I said, "Sure, if I know it."He said, "Did you boys sign up9"I said, "I did."Q. Now, didn't he in fact ask you something to the effect that he had heardthat this union was going around and didn't you know something about ito-A. Yes, he did.Q. That is what he said to you, wasn't it?-A. That's right, over the tele-phone.Q. After he said that, you said yes, sir, you knew something about it, thatyou had signed up; isn't that correct?-A. That's correct.According to the credible testimony of Harold Richardson, an employee in, thesame department, Foreman Hendrix queried the employees about theirunionactivi-ties inthe shop.As indicated above the above incidents occurred on May 3, 1956.Accordingto the credible testimony of Brown and Richardson on May 4, 1956, PresidentOrmston came over to the shop and requested that the following employees comeover to his office- Harold Richardson, Wilton Richardson, Green Fountain, andWarren Brown.Upon arrival Ormston queried them about their union activitiesand sympathies.According to Brown, Ormston already knew that R C. Knipeand MarvinDennard had solicited their membership in the Union.Ormston thenaskedthem to make a statement about their conversations with Knipe and Dennard.All agreed to do so. Even though the affidavit is quite lengthy the Trial Ex-aminer feelsthat it should be inserted herein for reasons which will be obvioushereinafter.It follows below:STATEMENTOur names are Warren Brown, Harold Richardson, Green Fountain andWilton Richardson.We have been employed by the Hill & Hill Truck Line,Inc. for quite some time.We are engaged in the grease and tire shop.Weare not dissatisfied with our jobs or wages and are perfectly happy and contentwith our working conditions.During our employment with this firm, we havenever been abused.We are perfectly relaxed at all times, and have no fearof being placed in an embarrassing position by any employee or member ofthe Supervisory Staff while so employed.We are not now, and never have beena member of a Labor Union and it is not our desire to join a Labor Union atthis time or any time in the future.We wish to make the following statement which is made upon our free will,and accord and we do so voluntarily:"As well as we can remember, on Tuesday, May 1, 1956, Mr. R. C. Knipe whois employed by the same company we are, as a driver came over to our shopand stated to us, without any solicitation on our part that he wanted us tosign up for the Union.He had in his hand, a petition which he said had483142--59-vol. 120-9 114DECISIONSOF NATIONAL LABOR RELATIONS BOARDbeen signed by all of the employees of the Hill & Hill Truck Line, Inc. andhe stated that the petition was one to make Hill & Hill Truck Line, Inc. joina Union."We asked Mr. Knipe what the petition was for again, and he stated that thepetition was to give us a better job and more money, he further stated thatthe management did not care if we signed it. "We told him that we did notwant to sign the petition, we were satisfied with what our jobs are now."Mr.Knipe informed us that Hill & Hill Truck Line, Inc. would be taken over bytheUnion in two or three weeks, and he threatened us with this statement:If you do not sign this petition, you will be fired after the Union takes over.After hearing this threat, we thought this matter over and we figured that ifnot signing the petition would cost us our jobs, we would sign and keep our jobs.We have families to support and we have to work for a living and we feelthat since we are Free American Citizens, we are guaranteed the right to workwhere ever we please and do not think it right for any employee to force usby threats to join a Union against our free will.We did not sign the petition at that time, but later, that same day, a Mr.Dennard, also a driver for the Hill & Hill Truck Line, Inc., approached us withthe same petition.He asked for our signatures, we asked Mr. Dennard to letus read the petition before signing it.HE TOLD US THAT HE DID NOTHAVE TIME TO LET US READ IT, THAT HE WAS IN A HURRY.We have read the above statement and it is true to the best of our knowledgeand belief and has been made of our own free will and accord and we wereall present at the time of the foregoing conversation.(Signed) ------------------------(Signed) ------------------------(Harold Richardson )(Green Fountain )(Signed) ------------------------(Signed) ------------------------(Wilton Richardson )(Warren Brown.)Before me, the undersigned, a Notary Public in and for the said county andState on this day personally appeared:Harold Richardson, Green Fountain, Wilton Richardson, and Warren Brown.Known to me to be the persons whose names are prescribed to the foregoinginstrument and acknowledged to me that they execute the same for the purposesand consideration therein expressed.Subscribed and sworn to me this 4th day of May, 1956.(Signed) [Name is a "scrawl" and not legible],--------------------------------------------------Notary Public in/for the County ofHarris, Houston, Texas.President Ormston admitted that he called the above employees to his office onMay 4, 1956.He further testified that in addition to the named employees thatthe following employees were also present, R. M. Kimes, office manager, and Grady,the general superintendent.Ormston's testimony regarding the mechanics of draft-ing of the statement is most interesting.He testified that in addition to the fourcolored boys who worked in the grease and tire shop and himself that Mrs. Joan Ray,the stenographer, R. M. Kimes, office manager, and Grady, general superintendent,were also present.As the Trial Examiner understands the record, Ormston ledthe discussion and completely dominated the conference.He would ask the boysquestions and the stenographer would write down what they said in longhand.Fromtime to time corrections were made.At long last the statement was completed.After it was typed up each signed it in the presence of a notary public.An examination of the affidavit shows in the quoted portions thereof that R. C.Knipe came to the tire shop and talked to all four of the affiants about the Unionand threatened them with the loss of their jobs unless they signed authorizationcards.Yet, the witness, Harold Richardson, testified that he was not present whenKnipe talked to Fountain and the other employees, but that he learned of theincident from Warren Brown.Hence, in the considered opinion of the Trial Ex-aminer the affidavit does not set forth the true facts.True, the Trial Examineradmitted it in evidence, but that is not to say that he is required to accept itscontents as controlling.It is well settled that admissibility of evidence, either oralor documentary, is one thing, its probative value is another.Consequently theTrial Examiner considers its contents in the light of the record considered as a whole. HILL & HILL TRUCK LINE,INC.115ConclusionThe Trial Examiner has found above that the employees in the grease and tirerack department were queried on at least two occasions, on or about May 3, 1956,by their foreman, J. G. Hendrix, about their union sympathies and activities. Follow-ing on the heels of his interrogation, so to speak, President Ormston called fourof the employeesintohis office for further interrogation, and took from them theaffidavit or statement set forth above.Upon the entire record in the case theTrial Examiner is convinced and finds that the language used in the affidavit wasnot that of the affiants, but that of Ormston.Many factors have entered into hisfinding in this regard. In the first place, he observed the witnesses, Brown andRichardson, and heard their testimony. In his considered opinion these employeesWere incapable of using the language embodied in the affidavit. In other words,the entire document is not only self-serving, but intimidating on its face. In theconsidered opinion of the Trial Examiner the testimony of the witness, Harold Rich-ardson, that he was not present when Knipe visited the tire shop, but had received hisinformation secondhand from Brown, compels the above inference as to Ormston'srole in the drafting of the affidavit in question.Let us now look at the setting of the meeting in Ormston's office.This is impor-tant.Here we find four colored boys in the office of the president of the Respondent,and Grady, the overall superintendent of the Respondent's operations.The recordclearly shows that Ormston dominated the meeting. In such circumstances, theTrial Examiner infers and finds that the employees present gave the answers whichthe Respondent desired.In view of the foregoing, the Trial Examiner concludes and finds that- the conductof Foreman J. G. Hendrix and President Ormston was an unlawful interferencewith the rights of its employees as guaranteed them under Section 7 of the Act,and hence constituted interference with, restraint, and coercion within the meaningof Section 8 (a) (1) of the Act. It is so found.The incident was such a glaringviolation of the Act that the Trial Examiner sees no necessity for the citationof numerous cases of either the Board or the courts in order to substantiate hisfinding.4.The circulation of the antiunion petitionThe complaint alleges in substance that the Respondent in violation of its ownno-solicitation rule permitted the circulation of an antiunion petition on companytime and property, on or about May 5 or 6, 1956. The record clearly shows thatsuch a petition was circulated on May 5, 1956.According to President Ormston,the petition was drawn up in his office after a request had been made to him bycertain employees for permission to do so.His testimony in this regard is mostinteresting and in the considered opinion of the Trial Examiner is best told in hisown language.An excerpt therefrom follows below:Q. (By Mr. Webster.)Turning to General Counsel's Exhibit 4, the Peti-tion or "Partition" that was circulated around, did Ed Crenshaw or Mr. Kimesor anyone else ask you if it would be permissible for them to do that prior tothem circulating this petition?-A. Yes, they did.Q. And which one did or if both of them, so indicate, or if someone else,so indicate.TRIAL EXAMINER: What do you mean by "Partition?"The WITNESS: It's misspelled here.Mr.WEBSTER: It's a petition, but they used the word "partition" in thedocument, a typographical error, I suppose.A.Mr. Webster, I don't remember which of these men got my permission,but I will say this, they had my permission. I think it was Mr. Crenshaw, butI am not sure. There was a group of four or five, and they were all talkingat once, everybody was mad.Q. (By Mr. Webster.)Do you remember who was in the group?-A. Idefinitely remember Mr. Crenshaw was there, and I think Mr. Pat Johnsonwas there; I believe this boy Wilson was there.We called him "Catfish" andI am not sure, but I believe Mr. Thompson, the present dock foreman, wasthere.Q. That is Bill Thompson, or-A. W. K., but it is Bill Thompson. Ithink there were three or four there at the time.The petition itself is of the utmost importance not only because of its supportof the General Counsel's case in this regard, but also because it presents a picture 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDof theRespondent's animus towards the concerted activities of its employees.Forthis reasonthe TrialExaminer feels that it likewise should be inserted in thisReport.It follows below:Hill & Hill Truck Line, Inc.Oil Field TransportationP. O. Box 2565Houston 1, TexasMay 5, 1956Memorandum:We, the undersigned,who are employees of the Hill & Hill Truck Line, Inc.,Houston, Texas have been contacted by agents of the Teamsters Union tosign a partition to join this said Union.We hereby state that we are satisfiedwith the working conditions at the Hill & Hill Truck Line,Inc. at the presenttime and under the present conditions.We further state that we are very definitely opposed to this Union movementas we do not feel that this firm is practical for a Union set up and we feelthat all employees in general would suffer.The purpose of this partition is to solicit the wholehearted assistance of themanagement of this firm in doing everything within their power to opposethis Union movement.We further state that we hereby offer our one-hundred percent cooperationto the management in opposing the Unionism of this firm by the TeamstersUnion.[Then followsthe names of several employees.]Ormstonfurthertestified he ordered the circulationof thepetition stopped afterhe had discussedthe matterwith his lawyer.An examination of the petitionshows thatamong those signingitwere thefollowing supervisory employees:R.M. Kimes, office manager,W. K. Thompson,dock foreman,Bob Grady,general superintendent,and Ed Richardson,foreman.The record shows that though the Respondenthad a no-solicitation rule forseveralyears,ithad not been strictlyenforceduntilthe Unionstarted its organiza-tional drive amongst its employees.Yet inthe face ofitsown rulein this regard,itnot only permitted the circulation of the antiunion petition,but sponsored it, andhad ittyped on its stationery.ConclusionIn view of the foregoing,the Trial Examinerisconvinced and finds that theRespondent's open circulation of its own sponsoredand draftedantiunion petition inthe face of its no-solicitation rule, was such an obvious violation of Section 8 (a)(1) of the Act thatlittle if any comment is either necessaryor desirable.Sufficeit to say thatby such conduct itinterferedwith, restrainedand coerced its employeesin their exercise of the rights guaranteed them in Section7 of the Act,and henceviolativeof Section 8 (a) (1) ofthe Act.Here againthe Trial Examinersees no necessity to cite numerous Board andcourt decisions in support of his findings.?Itwas inthe light ofthe foregoingthatthe eventswhich wenow dispose of belowoccurred.5.The alleged violations of Section 8 (a) (3) of the Act(a) The layoff of the pipe-yard employeesThis section of the Report deals with the allegation in the complaint that on orabout May 4, 1956, the Respondent discriminatorily laid off the following employeesin the pipe-yard department:J.D. SingletonJ.C. NewmanJoe TeelL. D. McCulloughClauzell CulpepperCornelius PerryGorree KizzeeFred SampsonEddie WatsonMuch of thepertinent testimony pertaining to this section of the Report has beendiscussed and disposed of above, particularly the interrogation of the witnesses,Teel, Singleton, and Kizzee by Foreman Box on the morning of May 4,1956.8InSeesupra,subsection(a) of this section of the Report.s See section 1 (b),supra. HILL & HILL TRUCK LINE, INC.117order to avoid repetition the Trial Examiner will not reiterate it herein,exceptwhere he deems it necessary to clarify evidence introduced by the parties in supportof their respective positions pertinent to the issues raised in this particular sectionof the Report.According to the credible testimony of the witnesses, Teel, Singleton, Kizzee, andClauzell Culpepper, Foreman Box called all of the pipe-yard employees togetherat quitting time, 6:30 p. m., on the evening of May 4, 1956, and told them that theywere to be temporarily laid off "-until this mess" is cleared up.Box denied their testimony in this regard.He further testified in substance thatas of May 4, 1956, he knew nothing whatever of any-union activity or organizationalefforts on behalf of the Union amongst the Respondent's employees and that it didnot come to his knowledge until May 11, 1956, when he was so informed byPresidentOrmston.According to Box in the conversation of May 11, 1956,Ormston asked him if there was any union talk amongst the pipe-yard employees,and went on to say in substance that if there was, there might be trouble later on.The Trial Examiner has found above that Box made the statement regarding thereason for the layoff and has discredited his denial thereof.Moreover,he has givenhis reasons for discrediting his testimony.Nevertheless,there remains a furtherfactor that has persuaded the Trial Examiner that Box was not a reliable witness.The Trial Examiner has reference to his testimony that he knew nothing whatsoeverabout certain of the pipe-yard employees having worked from 1 a. m. to 5 a. m. onthe morning of May 4, 1956.Yet the record clearly shows that such was the caseand the parties so stipulated at the hearing herein as to certain of the employeesherein who were so engaged.The record clearly shows that the following employeesworked from 1 a. m. to 5 a. m. on the morning of May 4, 1956, and reported backto the yard at 8 a. m., and worked until 6:30 p. m. the same day, Clauzell Culpepper,Dan McCullough, Gorree Kizzee, Joe Teel and the dispatcher, Gene Derryberry.Withthe exception of Derryberry,all of these employees were under Box's super-vision.While it is true that Box did not report to work until 8 a. m. May 4, 1956,nevertheless,theTrialExaminer is convinced that Box deliberately falsified histestimony in this regard before the Trial Examiner at the hearing herein. In thefirst place it is not only incredible but unbelievable that a foreman in charge ofone of the most important shifts in the Respondent's pipe-yard operations would beunaware of the facts set forth above.Moreover, he worked with Derryberrythrough the Respondent's offices in the pipe yard.Yet to testify almost 6 months,later that he was ignorant of the entire incident is simply unbelievable.Conse-quently, the Trial Examiner again finds that Box was an unreliable witness andcredits the testimony of the witnesses Teel, Singleton, Kizzee and Culpepper, andfinds that Box made the remarks attributed to him by them that the layoff wastemporary"until this mess" is cleaned up.The Trial Examiner further finds thatthe only reasonable inference that could possibly be drawn from Box's remarks isthat the layoff was because his interrogation on that very morning of May 4, 1956,of the witnesses,Singleton, Teel, and Kizzee, indicated to the Respondent that therewas union sympathy amongst the pipe-yard employees. In other words the TrialExaminer finds that Box's statement was to the effect that the employees were tem-porarily laid off until this union"mess was cleaned up."Again the remarks mustbe considered in the light of the fact that Ormston himself had discussed the "layoff"with him sometime during working hours on May 4, 1956.Furthermore, the TrialExaminer discredits Box's testimony that Ormston did not mention the Union duringtheir conversation on May 4, 1956, for the same reasons he has discredited his testi-mony set forth above. , Ormston readily admitted to many incidents violative of theAct that occurred on May 4, 1956, and prior thereto to lend any credence whatsoeverto Box's testimony.The Trial Examiner is not unmindful of the testimony of the witnesses, McCul-lough and Perry, who were called by and testified on behalf of the Respondent at thehearing herein.Their testimony in this regard will be discussed and disposed ofbelow.As indicated above, L. D. McCullough is named above in the "Statement of theCase" as one of those discriminatorily laid off from his job in the pipe yard by theRespondent on May 4, 1956.McCullough testified on behalf of the Respondent, atthe hearing herein.His testimony in the main concerned the remarks made by Boxat the time he laid off the pipe-yard employees.According to McCullough,Box didnot say to the employees that the layoff was temporary until "this mess is cleanedup," thereby refuting the testimony of the General Counsel'switnesses,Teel, Single-ton,Kizzee,and Culpepper.McCullough further testified that on May 4,1956, heworked his usual hours from 8 a. m. to 4:30 p.m., and emphatically denied that he 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad worked from 1 a. in. to 5 a. in. on the morning of May 4, 1956. Regardlessof his denial in this regard, the Respondent's records show that he did work alongwith the others named above from 1 a. in. to 5 a. in. on the morning of May 4, 1956,and the parties so stipulated at the hearing herein.The Trial Examiner observedMcCullough while he testified and while he impressed him as a fundamentally honestwitness, nevertheless, the Trial Examiner cannot and does not credit his testimonyregarding what Foreman Box said at the time of the layoff on May 4, 1956.Hewas a bit too emphatic and anticipatory in his testimony. In other words, his testi-mony was somewhat similar to his testimony about the hours he worked on May 4,1956, which has been discussed above.There is nothing unusual in a trier of thefacts crediting a portion of a witness' testimony and discrediting other portions there.All triers of fact are faced with this problem on occasion. Juries particularly arefaced with it from day to day across the land. The same is true as to the Boardand other administrative agencies. InBruns Coal Co. Inc.,the Board said whenfaced with a similar situation: 9... Nevertheless, it does not follow that simply because one does not believea particular thing to which a witness testified that everything he says must thenbe rejected. Judge Learned Hand states the rule thus: itIt is no reason for refusing to accept everything that a witness says, becauseyou do not believe all of it; nothing is more common in all kinds of judicialdecisions than to believe some and not all.N. L R. B v. Universal Camera Corporation,179 F. 2d 749, 754 (C. A 2).After due consideration the Trial Examiner is convinced and finds that McCullough'did not give an accurate account of what transpired at the time of the layoff on the'evening of May 4, 1956.Consequently, he rejects his testimony and accepts thetestimony of Teel, Singleton, Kizzee, and Culpepper as to the remarks Foreman Boxmade to the pipe-yard employees at the time of the layoff on the evening of May 4,1956.Now as to the witness, Cornelius Perry. The record shows that he was employedby the Respondent on May 1, 1956, and laid off along with the other pipe-yardemployees on May 4, 1956. The Trial Examiner has given careful considerationto his testimony especially as regards the statements of Foreman Box to theemployees at the time of the layoff.His testimony was that he could not recall Boxmaking the remarks attributed to him by the witnesses Teel, Singleton, Kizzee, andCulpepper regarding the layoff. In the circumstances and in the light of the recordconsidered as a whole, the Trial Examiner, as in the case of McCullough, acceptsthe testimony of Teel, Singleton, Kizzee, and Culpepper regarding what transpiredat the time of the layoff of the pipe-yard employees on the evening of May 4, 1956.Concluding FindingsTo say that the solution of this and other issues herein have caused the TrialExaminer no end of concern would be putting it mildly.At first blush, one mightbe tempted to arrive at the conclusion that the issue in this particular phase of thecase is a simple one. The entertainment of such an idea would be a classic exampleof wishful thinking.On Sunday, May 6, 1956, an emergency arose in the pipe yard and Foreman Boxinstructed Kearney, a monthly employee, to get hold of the boys who were laid offon Friday night, May 4, 1956, and have them report to work on Monday morning,May 7, 1956.Kearney attempted to do so but could only locate three of theemployees, L. D. McCullough, Fred Sampson, and Eddie Watson. The Trial Exam-iner is convinced that an honest effort was made to locate all of the laid-off employees.The record shows that several of the laid-off employees found work elsewhereimmediately after the layoff, particularly Teel, Singleton, and Culpepper.Some 2weeks after the layoff Cornelius Perry was rehired.Gorree Kizzee made at leasttwo attempts to get his job back but was unsuccessful.He was informed by bothKearney and Box at the time he applied for reinstatement that work was still slow,and no men were needed at the time.Documentary evidence introduced at the hearing herein shows that there had beena decline in the Respondent's gross receipts from its pipe-yard operations for severalmonths prior to the layoff on May 4, 1956. The records referred to also show thatthere had also been a slight decline in the number of barges received and in thenumber of trucks loaded out. But the same records also show that from the time9 106 NLRB590, 600. HILL & HILL TRUCK LINE, INC.-1119of the layoff on May 4, 1956, the complement of employees remained practicallystatic, as shown below:1956MinimumMaxi niimMay------------------------------------------------------1319June------------------------------------------------------916July------------------------------------------------------1012August----------------------------------------------------1013September-------------------------------------------------1016As the Trial Examiner interprets the record manufacturers of pipe and other oil-field equipment,such as drill pipe,stocked their products in the Respondent's pipeyard on Green's Bayou, at times material herein.As the Trial Examiner sees it, thesolution of the issue herein lies not only in the events that occurred at the pipe yardon May 4, 1956, but likewise in the light of the events that occurred throughout theUnion's organizational efforts from Saturday, April 28, 1956, to Friday, May 4, 1956.Let us look at the record and see what occurred during this period.On May 2, 1956, the Union filed a petition pursuant to Section 9 (a) and (C)of the Act with the Board's Subregional Offices in Houston, Texas 10The Re-spondent received a copy of said petition on or about May 3, 1956.On May3,1956,PresidentOrmston called R. C. Knipe and Marvin Dennard to hisoffice and queried them about their union activities, all of which has been describedand discussed above.Thereafter followed interrogation of employees by othermembers of the Respondent's supervisory staff, which likewise has been discussedabove.On May 4, 1956, President Ormston called four of the employees in thegrease and tire rack department to his office and queried them at some lengthabout their union activities, sympathies, and particularly their contacts with R. C.Knipe and Dennard.At the same time he took the "Statement" referred to abovefrom them.On May 5, 1956, and thereafter the Respondent sponsored, drafted,and circulated the antiunion petition referred to above. In addition, the TrialExaminer has found above that Foreman Box queried certain of the pipe-yardemployees regarding their union activities acid sympathies on the morning of May4, 1956.Again on the morning of May 4, 1956, President Ormston met with Fore-man Box at the pipe yard and arranged for the layoff of all employees in thedepartment at the close of business that day. It was in the light of all of theforegoing that the issue with which we are concerned herein arose.Afterlong and careful consideration and upon the entire record in the casethe Trial Examiner is convinced and finds that the pipe-yard employees namedabove and in the complaint were in fact "temporarily" laid off on May 4, 1956, forthe purpose of intimidating and coercing them to abandon the Union, and to re-frain from exercising the rights guaranteed them in Section 7 of the Act.TheTrial Examiner is convinced that the layoff was part of a plan to bring home tothe employees involved that their jobs were expendable and subject to the whimsand caprices of the Respondent. Persuasive to the Trial Examiner in his reasoningis the fact that though the jobs were what is sometimes called "common labor"nevertheless a certain amount of "know-how," so to speak, is required to load andunload various sizes of pipe or oil well casing, and can only be acquired throughexperience.To be sure the record is silent, but nevertheless it is well settledthat a trier of facts cannot ignore what he knows to be a fact. In other words triersof facts are not expected to ignore what they know as men."In reaching the above conclusions the Trial Examiner is convinced that heis not resorting to speculation for the simple reason that the record is rampant withuncontradicted and undenied testimony that clearly shows the respondent'sanimustowards the unionization of its employees.Moreover an election amongst theRespondent's employees was in the offing to determine their wishes as to whetherthey would accept or reject the Union as their bargaining representative.Therecord clearly shows that this was of grave concern to the Respondent.The TrialExaminer is convinced that the layoff of the pipe-yard employees was to bring"them to heel" so to speak, and to "rid" themselves of any illusions they mighthave about the Union.The Trial Examiner is further convinced that the layoffwas intended to be temporary to bring about the foregoing for reasons statedabove.This is evidenced by the fact that the Respondent did in fact make aneffort to recall the laid-off employees on May 6, 1956.Regardless of this actionhowever the Respondent to all intents and purposes had violated Section 8 (a) (1)"Case No 39-RC-1040."The Trial Examiner spent 10 years of his life in the oilfield supply business and isthoroughlyfamiliar with the problem involved herein. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (3) of the Act in the first instance when it laid off the employees on the eve-ning of May 4, 1956, and the Trial Examiner so finds.Having found as above the Trial Examiner will recommend that the employeesnamed in the complaint be ordered restored to their former or substantially equiv-alent jobs in the Respondent's pipe yard, except as to those employees who arenamed in the complaint as having been already restored to their former jobs.(b) The alleged discriminatory discharge of R. C. KnipeThe case as to Knipe presents an anomaly in that the Respondentrelies to agreat extent on the testimony of two of the General Counsel's winesses, WarrenBrown and Harold Richardson, to support it as to its reasons for discharging him.At the onset of the disposition of this issue, the Trial Examiner desires to pointout that the most difficult question facing him is that of credibility. It will beobvious as the record unfolds that the testimony regarding Knipe and his activities,upon which the Respondent relies, is a maze of inconsistency and outright contra-diction of important incidents involving Knipe and his activities amongst the em-ployees in the grease and tire shop.As indicated above, the resolution of credibilityisalways a difficult and thankless task, but resolved such issues must be in thelight of the record considered as a whole.Having once resolved the question, itis the duty of the Trial Examiner to make an honest finding and let the chips fallwhere they may. Such an approach has always been his policy in this regard.R. C. Knipe worked for the Respondent on three different occasions over aperiod of 8 years.His last employment was for a period of approximately 8 monthsprior to his discharge on May 8, 1956.That he was considered a good-wbrker isevidenced by Ormston's testimony of what transpired at the meeting in his officeon May 3, 1956, with Knipe and Dennard. In the course of this testimony hetestified, ". . . R. C. had been with me off and on for the past seven or eight years,not continuous employment, but I worked him off and on.And I liked the boy.He was a good worker. And I just didn't want to see him get in trouble." Inpassing the Trial Examiner cannot refrain from making the observation that as therecord unfolds, it becomes obvious that "trouble" is exactly what Knipe encounteredwithin the next few days.At the hearing herein considerable testimony was adduced by both the GeneralCounsel and the Respondent regarding the meeting between Ormston, Knipe, andDennard on May 3, 1956. The Trial Examiner has referred to this meeting aboveand sees no necessity of reiterating what transpired at the time in this section ofthe Report.Suffice it to say, that in his considered opinion the most importantdifference is that while Ormston denied at one point in his testimony that he madecertain of the statements attributed to him by Knipe and Dennard in their testimony,whichis setforth in the complaint, nevertheless, he did in substance admit thatcertain of the important testimony of Knipe and Dennard was true but explained itas follows- According to Ormston, the remarks about the withdrawal of certainprivileges from the employees if the Union was successful in its campaign werebased on his knowledge of union contracts which he maintained did not and would'not provide for the many benefits that the employees then enjoyed without a unioncontract, and that the remarks alleged in the complaint came about as a resultof this discussion.At least, that is the interpretation that the Trial Examiner makesand gleans from his testimony.As the Trial Examiner sees it, the Respondent's position is that Knipe was dis-,,charged because he threatened four employees in the grease and tire shop with the lossof their jobs if they did not sign up for the Union in the event that the Union wascertified as the bargaining agent for the Respondent's employees.While it is truethat considerable testimony was adduced at the hearing that another factor wasinvolved, the falsification of his log on his last trip for the Respondent to WichitaFalls,Texas, nevertheless, the Respondent has apparently abandoned that defensesince no mention is made of this alleged episode in its brief.There the Respondentrelies on the alleged threats to the grease and tire rack employees on May 1, 1956.In support of its contentionit relies onthe decision inN. L. R. B. v. Tennessee CoachCompany,191 F. 2d 546 (C. A. 6). Further, regarding the log incident, the TrialExaminer interrogated counsel for the Respondent about its records concerning thealleged incidentHe was assured by counsel that the Respondent had such recordsbut oddly enough, the Respondent did not choose to submit them for inspection in itscase-in-chief.This was in the face of Knipe's testimony that he made the log out inaccordance with the custom amongst the truckdrivers that had prevailed for yearswithout any criticism from the Respondent.Hence as the Trial Examiner see it, theprimary reason for the discharge of R. C. Knipe was because of his alleged threatsto the four colored boys in the grease and tire rack department. In the circumstances HILL & HILLTRUCK LINE, INC.121the Trial Examiner is compelled to reiterate considerable of the testimony set forthabove regarding the affidavit that was signed in Ormston's office on May 4, 1956, bythe four boys in the grease and tire job, Harold Richardson, Green Fountain, WiltonRichardson, and Warren Brown.The necessity of such procedure will becomeapparent below. Suffice it to say that it goes to the heart of the issue of credibilityof the witnesses who testified at the hearing herein in this regard.As indicated above, four witnesses testified regarding this incident at the hearingherein, Ormston, Brown, Harold Richardson, and R. C. Knipe.Let us now lookat the record.The affidavit in question was executed in Ormston's office.Among those presentat the time was Bob Grady, the Respondent's superintendent in charge of its overalloperations.Let us now look at the affidavit at that portion of it that is in "quotes"which purports to be the statements of the affiants.To begin with, the quotedsection states that Knipe had a "petition" in his hand.The record clearly showsthat neither Knipe, Dennard, nor any other union adherent carried a petition aroundwith them for the employees to sign. In other words, neither the Union nor anyother person prepared such a document for the employees to sign.What Knipeand Dennard had with them was a small book containing application-for-member-ship cards.But on the occasion in question, the record shows, by the testimony ofBrown and Knipe, that on May 1, 1956, when Knipe visited the grease and tireshop, he did not even have the cards with him.Moreover, Knipe testified that whenhe went to the grease and tire shop on the date in question, he saw and talked toBrown alone, and that no other employees were present.His testimony was cor-roborated by Harold Richardson who testified under oath before the Trial Examinerthat he was not present at the time, and that all he knew about the incident was whatBrown told him.He further testified that Knipe had talked to him before May 1,1956, in a parking lot across the street from the Respondent'smainplace of businesson Cochran Street.He likewise testified that Knipe said at the time that thoseemployees who did not sign up for the Union might lose their jobs if the Union"got in."Regardless of his testimony of the May 1, 1956, incident, he neverthelesssigned the affidavit in Ormston's office and swore under oath before a notary publicthat the statements contained therein were true.Knipe on the other hand testifiedthat he never at any time threatened any employee when soliciting his membershipin the Union.The Trial Examiner saw these witnesses when they testified andobserved their demeanor while so engaged.Brown's inconsistent testimony, whenviewed in the light of the entire record, is amazing.Before the Trial Examiner hereaffirmed the statement made in the affidavit, that the following were present withhim when Knipe called at the grease and tire shop: Harold Richardson, GreenFountain, andWilson Richardson.The Trial Examiner discredits his testimonyin its entirety.While testifying he impressed the Trial Examiner as being afraid ofsomething, whether or not it was an awareness of the falsity of the affidavit to whichhe swore under oath in Ormston's office, or fear of reprisal either for uttering afalse statement or of reprisal from the Respondent, the Trial Examiner is not preparedto say.Otherwise he makes no further comment.Now as to Richardson.Heimpressed the Trial Examiner as being essentially honest.On the other hand, he,too, as well as Brown, impressed the Trial Examiner as being under a cloud ofapprehension, since he, likewise, swore under oath that the contents of the affidavitwere true, though knowing full well at the time that the contents thereof werefalse, for the simple reason he was not even present at the time the above incidentoccurred on May 1, 1956.He was a grown man and of average intelligence. Thenwhy did he swear to, andsign, something he knew to be false at the time he did so?The answer lies either in his own conscience or for the same reason Brown did so,which the Trial Examiner has commented on above. For the same reasons theTrial Examiner reserves comment. Suffice it to say he discredits that portion of histestimony relating that Knipe threatened him with the loss of his job if he did notsign"up" for the Union.Knipe, on the other hand, testified, as indicated above,that he did not threaten either the employees in the tire shop or any other employeewhile soliciting their membership in the Union.Knipe impressed the Trial Examineras an honest and forthright witness.He answered all questions posed him forthrightlyin clear and convincing language as a perusal of the record herein will disclose.Knipe further testified that the only employees in the tire shop that he talked to aboutthe Union were Brown and Harold Richardson. This indicates to the Trial ExaminerthatGreen Fountain and Wilton Richardson likewise swore to a false statementat the time they, too, signed the affidavit in Ormston's office. In the circumstancesdescribed and discussed above, the Trial Examiner credits Knipe's testimony aboutmaking threats to the employees, Brown, Wilton Richardson, Green Fountain, andHarold Richardson, and discredits the testimony of Brown and Harold Richardson. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs indicated above, Knipe was dscharged by the Respondent on May 8, 1956.His testimony is interesting and fully credited by the Trial Examiner.TRIAL EXAMINER: Well, will you have the witness repeat what Mr. Ormstonsaid to him in his office?Mr. WEBSTER: Me or-TRIAL EXAMINER: Ask him.Q. (By Mr. Webster.)At the time Mr. Ormston notified you of yourdischarge, tell us again just what the conversation was.A. That day, May 8, I come down to the yard to see if I had a trip out.I waited around some three hours, and Mr. Ormston came to the dispatch officeand said, "I want to see you in my office."Iwenton in,and then he called Mr. Grady in.We got on the inside andhe said, "Knipe, I can't use you any longer."He said, "I want you to turnin your courtesy cards."And I asked him the reason then.He said, "I understand you have beenthreatening my employees for not signing union cards; also you violated yourlast logwhich you made out."I told him that I hadn't threatened any man for not signing a union card,and about the logs, I didn't know what was wrong with them; I had made themout similar to the way that I had made them out for the last eight years I hadbeen there, off and on.TRIAL EXAMINER: Eight years?The WITNESS: Yes, sir.TRIAL EXAMINER: Proceed.A. (Continuing.)And then I asked him to tell me the men that I hadthreatened.He said, "I don't know; I don't want to talk about it."So I asked him again what was the violation, what the violation was on thelog.He said, "I don't know; besides, they are in the hands of the government.They areinvestigatingthem.I don't have them; and furthermore, I don't wantto talk about it.Just hand in your courtesy cards."Concluded Findings Regarding the Discharge of R. C. KnipeHaving found as above, the Trial Examiner is convinced and finds that R. C. Knipewas discharged by the Respondent on May 8, 1956, because of his activities on behalfof the Charging Union herein amongst the Respondent's employees; and that byso doing it interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed them by Section 7 of the Act and hence violative of Section8 (a) (1) and (3) of the Act.In its brief, the counsel for the Respondent points out in effect that if Ormstonrelied and acted upon the statement of Brown, Harold Richardson, Green Fountain,and Wilton Richardson, and honestly believed what they said about Knipe, then thetruth or falsity of their statements is of no moment, and hence no finding of anunfair labor practice could bemade againstthe Respondent for its discharge ofKnipe.As the Trial Examinerseesit, the vices of the Respondent'sposition arethe circumstances under which the affidavit from the above employees was secured.In the first place the setting was in Ormston's office in the presence of the highesteschelon of the Respondent's managerial staff.12Again, the Trial Examiner hasfound above that for the most part the affidavit was the voice of Ormston and notthat of the affiants.Moreover, the setting was arranged and staged after ForemanHendrix had interrogated the employees in the grease and tire shop about theirunionsympathies and activities.In the circumstances the legal proposition urgedby counsel for the Respondent regarding the above incidents is in the consideredopinion of the Trial Examiner not applicable to the facts found herein.The leadingauthority is theOhio Associated Telephone Companycase.13The Trial Examinerheard thatcase andadopted the samereasoningas advanced by counsel for theRespondent, but under an entirely different factual situationas a perusal of theBoard's Decision and Order, and in particular its reversal by the Sixth Circuit Courtof Appeals, will reveal.Consequently the Trial Examiner rejects the Respondent'scontention.12 SeeDixie Terminal Co v. N. L. R. B.,210 F. 2d 538 (C. A. 6) cert. denied U. S. 347,U. S. 1015.18 Ohio Associated Telephone Company,91 NLRB 932, 192 F. 2d 664 (C. A. 6). HILL & HILL TRUCK LINE, INC.123(c)The alleged discriminatory discharge of D. A. WilltroutThe General Counsel's caseas to Willtrout presentsan enigma.The record con-tainslittle if any information about who he was or from whence he came. Thisis so because the General Counsel did not choose to call him as a witness in hiscase-in-chief.The Trial Examiner was somewhat perturbed by the state of therecord as to Willtrout and queried the General Counsel at the hearing herein andwas informed by him that he intended to rely upon the testimony of MarvinDennard to establish his case as to Willtrout.He did, however, call Willtrout asa witness on rebuttal to testify regarding the incident in Ormston's office whichthe Trial Examiner finds below was the immediate cause for his discharge.As indicated above Ormston interviewed R. C. Knipe and Marvin Dennard inhis office on the afternoon of May 3, 1956.As they wereleavingOrmston's officethey ran into Willtrout.He stopped Dennard and told 'him that Ormston wantedto seehim and asked Dennard to accompany him to Ormston's office.Dennarddid so.Dennard's testimony in this regard is clear and to the point. In the con-sidered opinion of the Trial Examiner it should be inserted herein.A pertinentexcerpt therefrom follows below:Q. (By Mr. Webster.)Now, following your conversation with Mr. Ormstonwhat occurred?-A. We thanked him and got up and went out of the officeinto the next room, and Mr. Willtrout came in, and he caught me by the armas I met him and said, "I want you to go in here to see Mr. Ormston with me."Q. And did you do that?-A. Yes, sir, I went in there, I went in Mr.Ormston's office, stepped just inside the door of his office.Q. And what occurred in there?-A. He asked Mr. Ormston what he wantedto see him about.Mr. Ormston told him that what it was that he wanted tosee him about didn't make any difference any more, or somethingsimilar tothat.Q. Then what occurred?-A. Willtrout pulled a union book of applicationcards, blanks, out of his shirt or out of his pocket and asked Mr. Ormstonwould he sign one of those cards to go union with us.Q.What did Mr. Ormston say?-A. He stood up and told him that he wouldnot, that he had stood up under about all he could stand up under that day, thatWilltrout was in violation when he asked him to sign that card, and it was hisduty to ask him to resign or drag up.Q.What do you mean by "drag up?"-A. That is a form of speaking tocover "quit."Q. Then what was said or done?-A. Willtrout said he didn't know he wasin violation.Mr. Ormston told him thatignoranceof the law wasno excuse,that hemight as well go on, that he was through.He turned around and asked me if hewasn't correct on that, and I told him that I didn't know, that I would checkand see.And then, Willtrout and I left the office, Mr. Ormston's office.Ormston's testimony as regards the incident is similar to that of Dennard's,except as to what Willtrout did with the book containing the union application-for-membership cards.According to Ormston, Willtrout took the book of cards outof his pocket and shook them in his face and said in substance is this what youwant to "see me about?"With this gesture plus the fact that Willtrout had beendrinking before he wentintohis office was enough for Ormston and he fired himforthwith.Willtrout's version of the incidentis similarto that of Dennard.For this reasonthe Trial Examinerseesno necessity of elaborating on his testimony of what trans-pired in Ormston's office, except to point out that he admitted that he had beendrinking before he went into the office.The Trial Examiner is convinced that Dennard's testimony of what transpired inOrmston's office is the more likely when considered in the light of all the circum-stances.Consequently the Trial Examiner credits his version and rejects Ormston'stestimony particularly that of the card "shaking" incident.Concluding FindingsAfter careful consideration the Trial Examiner is convinced that the Respondentwas justified in discharging Willtrout.Itmust be remembered that the record clearlyshows that he had not engaged in any union activity prior to his discharge.Dennardtestified that he gave him a book of applications-for-membership cards before heand R.C. Knipe met with Ormston on May 3, 1956. At the time Willtrout told 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDDennard that he was going in and ask Ormston to sign a card.According to therecord, Dennard did not reply to Willtrout's boast or threat whichever one cares totcall it.The Trial Examiner finds that Willtrout's conduct was obnoxious to Ormston-notonly what he said but also because he had been drinking before he went into hisoffice.In the considered opinion of the Trial Examiner Willtrout's conduct wasinsultingto Ormston, who acted spontaneously and fired him forthwith, which manyanother employer would have done under like circumstances. In the circumstancesthe Trial Examiner is convinced and finds that the Respondent was justified in dis-charging Willtrout.In a recent case,N. L. R. B. v. Huber & Huber Motor Express,Inc.,14the Fifth Circuit Court of Appeals speaking through Devane, district judge,had this to say:Where a legal ground for discharge existed-as it did in this case-and theemployee was discharge on that ground alone,obnoxious conduct on his part,in anactivity protected by Section 7 of the Act, will not insulate him frombeing discharged on such legal ground. [Emphasis supplied ]In view of all of the foregoing the Trial Examiner finds that Willtrout was dis-charged for cause and will recommend that the allegation in the complaint as to himbe dismissed in its entirety.(d)The alleged discriminatory discharge of Ezra ChampionHere again we run into another situation replete with conflicting testimony and abaffling factual situation which will become obvious below.Ezra Champion was hired by the Respondent on or about July 5, 1956, under thefollowing circumstances: At the time he was hired he was employed by the SheffieldSteel Corporation, Houston, Texas, whose employees were then on strike.As theTrial Examiner sees it even though Champion was on strike at the time he went tothe Respondent and asked for a job as a truckdriver, nevertheless he was at leasttechnicallystill anemployee of Sheffield Steel Company.He had worked for Shef-field for 13 years, and at the time of the strike was employed as an assistant heater.Though the record is a bit hazy as to when the strike at Sheffield began, the TrialExaminer is convinced that it started on or about June 30, 1956, and continued ineffect until around August 15, 1956.The record shows that the United SteelWorkers of America, CIO, was the bargaining representative for the employees atSheffield.Champion was a member of this union at the time he was hired by theRespondent.Champion testified that the reason he went to Hill & Hill Truck Line,Inc., for ajob was because a neighbor told him that they needed truckdrivers.As the TrialExaminer interprets the record Champion was hired by the Respondent under thefollowing circumstances: He went over to the Respondent's office and sought outBill Thompson the dock foreman, and asked him for a job. Thompson referred himto Ormston.According to Champion he then went over to Ormston's office.Ac-cording to Champion, Ormston asked him if he was a union truckdriver, and saidto him in substance that he had had trouble with the Charging Union herein andthat he did not want a union man on the job and would not hire a member of theUnion.Champion assured him that he was not a member of the Charging Unionand never had been.Ormston then sent him back to Thompson, who queried himabout his conversation with Ormston, and hired him.Ormston then sent him downto a doctor for a physical examination.From what the Trial Examiner gleans from the record before he was actuallyhired or put on the Respondent's payroll Champion was interviewed by the Re-spondent's personnel clerk,Mrs. Lorraine Rasmussen.Her job was to interviewprospective employees about their past employment and interrogate them aboutother pertinent matters, in the mode and manner customarily used by personnelpeople for countless employers across the land.The usual questions were askedChampion by Mrs. Rasmussen, and his response was noted by her on a personnelcard.15One of the questions concerned his .past employment record.The recordshows that Champion was most evasive at the interview.He carefully avoidedtellingMrs. Rasmussen that he had been employed by Sheffield Steel for the past13 years, and was at the time of the interviews a striking employee of that company.He also failed to tell her that it had been more than a decade since he had beenemployed as a truckdriver. In answer to her questions as-to his past employment14 223 F 2d 748 (C A. 5), settingaside 109NLRB 295.15 See Respondent'sExhibit No. 2. HILL & HILL TRUCK LINE, INC.125he gave her the name of the Red Arrow and Herrin Truck Lines, for whom he hadworked many years before.The personnel card indicates that he failed to give herthe dates of such employment. From the Trial Examiner's observation of Championwhile he was testifying at the hearing herein such evasiveness was in keeping withhis personality.He impressed the Trial Examiner as an evasive, garrulous, andargumentative witness, as a perusal of the record even by a layman will indicate.Champion testified in substance that the reason he did not give a true picture ofhis employment record was because he was not specifically asked if he had been anemployee of Sheffield Steel.A shallow excuse indeed.Maida Belle Martin, employed as a timekeeper by the Respondent testified at thehearing herein that she knew Champion before he was employed by the Respondent,and in fact was a friend and neighbor of the family. She further testified that shesaw him on the dock one day and spoke to him. Prior to their meeting, however,she had seen his name on the payroll, but she was not sure he was the man sheknew.She and Champion exchanged pleasantries and in the course of their con-versation Champion said to her ". . . but don't mention I am on strike at Sheffield."She replied ". . . that is up to the management. I won't say anything." To whichChampion replied, "I would like to stay here and drive a truck." In the consideredopinion of the Trial Examiner Mrs. Martin's testimony is further proof that Cham-pion deliberately concealed from the Respondent his years of employment withSheffield Steel Company.Mrs. Martin impressed the Trial Examiner as an honestand forthright witness.Consequently he credits her testimony regarding her con-versationwith Champion in its entirety.Champion did not deny her testimonyabout the above conversation.His testimony will be set forth below in an appro-priate section of this Report.Champion made one trip for the Respondent as a "swamper" with truckdriverSanford Bailey to Midland, Texas.Bailey testified at the hearing herein on behalf ofthe Respondent.According to Bailey he had been employed for a little over ayear as a truckdriver for the Respondent.Prior thereto he had approximately 10years' experience as such.He further testified on direct examination that he hadsigned an authorization on application-for-membership cards in the Union.Histestimony deals primarily with his experience with, and observation of, Champion ashis swamper on the trip to Midland, Texas, mentioned above.According to Bailey,Champion was not qualified to drive a truck.The reasons he gave for his opinionare as follows: (1) Champion was too short to even reach the clutch or acceleratoron the truck, that is he was too "short legged a man to reach it"; (2) that Championhad not driven a truck for at least 15 years prior to the trip to Midland, Texas; and(3) he was scared to "ride behind him."Nevertheless he testified that regardlessof Champion's shortcomings as a truckdriver he was willing to take another chancewith him as a swamper, and "give him one more chance," and he so told Thompson,the dock foreman.He did in fact make an effort to get hold of Champion on hisnext assignment to a trip but was unable to locate him either by telephone orotherwise.Failing to locate Champion, Bailey was assigned another swamper toaccompany him on the trip.The new swamper was most satisfactory to Bailey,and he made no further efforts to contact Champion to act as such. The truckthat Bailey was in charge of on the trip to Midland, Texas, was diesel powered.Champion's account of the trip to Midland was for the most part phrased inself-praise and in particular a recital of his ability as an all round truckdriver.He did admit, however, that he had never before driven a diesel-powered truck andthat it had been "more" than 10 years since he was regularly employed as a truck-driver.He further testified that he called the Respondent on several occasionsbefore his discharge on July 19, 1956, about an assignment to another trip but wasadvised each time in substance that no work was available for him.On payday,which the Trial Examiner finds was July 19, 1956, he called Foreman Thompsonon the telephone and asked him if there was a "little check" there for him.Thompsonadvised him that there was and suggested that he come by and pick it up. Championdid so. It was at this time that Thompson notified him that his services were nolonger needed.His testimony on direct examination follows below.Iwent down to pick up my check and when I got down there he told mehe had news for me, that he was-he asked me if I was a union man. I toldhim, "No, sir, Mr. Thompson," I said, "I am not a union man and never havebeen a union truckdriver."And he said, "Well, I have somebody in here thatknows you that used to live down the street from you." It was Mrs. Martin,and she said you used to work for Sheffield Steel. I told him that was right,but I had never been a union truckdriver and had never lied to him, and couldprove it. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Whowas Mrs. Martin?-A. A ladyfriend of my wife's that lived fouror fivedoors down from us.Q.Was sheemployed at Hill & Hill?-A. Shewas employed at Hill & Hill,at that time.Q. Go ahead.Was there any more in the conversation with Mr.Thomp-son?-A.I am going to have to think a minute. I believe Mr. Thompsoncalled her out there and asked her ifIwasthe man that she knew,and shesaid I was.And Mr.Thompson told methatwas all for me, that I couldn'thandle their heavy equipment,that I betterfind something else in my line.In the main the Respondent contends that Champion's services were dispensedwith for tworeasons:(1) he concealed material facts regarding his past employmentat the time he was hired; and (2)he was not qualifiedto handleits equipment. Itsprincipal witnessregarding his ability as a truckdriverwas Bailey whose testimony hasbeen brieflyset forth above.ConclusionAftercarefully considering the entirerecord theTrial Examiner is convinced andfindsthatthe Respondent was justified in dispensingwith Champion's services.Hehas found above thatChampion deliberatelyconcealedmaterial facts from theRespondent at the time he was hired.From Champion'sown admission in histestimonybefore the TrialExaminer that he wasa bit "rusty"insofar as handlingthe Respondent's equipment is concerned and his further admission that he had neverhandled diesel-powered equipment before he was hiredby theRespondent, plusBailey's credible testimony about hisability as a truckdriver the TrialExaminer isconvinced and finds that the Respondent was completely justified in discharginghim.Itmust be rememberedthat Championwas no "champion" for the Union.He was not a member thereof at the time he was employedby theRespondent andthroughouthis testimony,both ondirect andcross-examination, he impressed theTrial Examiner as being openly opposedto the Charging Union.16Whilethe Trial Examiner is convincedthat theRespondentmay haveindepend-ently violatedSection 8(a) (1) by Ormston's interrogationof Champion about hisunionaffiliationsat the timehe was hired,he deems it unnecessary to do so inview of thehost of violations of Section 8 (a) (1) ofthe Act foundabove.Inpassing theTrialExaminer desires to point outthathe is not unmindful of Ormston'stestimonythat he didnot interviewChampionat the timehe was hired.The TrialExaminer is convincedthathe did, for the simple reason that at the time Ormston'sanimus toward theUnion andall its works was at its peak.In other words such aprocedure was in keepingwith thetimes and the many eventsthatoccurred betweenApril 28, 1956, and theelection thatfollowed theUnion's filing its petition forcertification of representativeson May 2, 1956.Consequentlyhe credits Champion'saccount of his interview with Ormston and rejectsOrmston's denial thereof.In closing thisphase of thecase the Trial Examiner,in view of his pertinentfindings above regarding Champion'sderelictions, adopts the test laid down inN. L R. B. v. Del E. Webb Construction Company,196 F. 2d 702, 706 (C. A. 8),..there can be no violation of this statute [8 (a) (3)]unless the conductcomplained of can have the proximate and predictable effect of encouraging ordischargingmembership in a labor organization."So is it here, in view ofChampion's disavowalof sympathy for the Charging Union andhis inactivity on itsbehalf.In view ofallof the foregoingthe TrialExaminer will recommendthat theallegation in the complaint as toEzra Championbe dismissed in its entirety.(e)The allegeddiscriminatorydischarge of Dock KnipeDock Knipe worked for theRespondentas a truckdriverand swamperfor about4 months prior to his dischargeon May 15, 1956. Prior to that tour of duty, he hadworked forthe Respondent for a few monthsback in 1947 or 1948.All in all, hehad been a truckdriverand swamper for aperiod of approximately 20 years.Prior tohis discharge,he had beena swamperfor his nephew, R. C. Knipe, whohas been mentionedfrequently above.He testified at the hearing herein that on thelast trip he made withR. C. Knipe in truck No. 163, the clutch on the truck wasslipping.R. C Knipe testified that the trip referred to by DockKnipe in his testimony wastoWichita Falls, Texas, in truckNo. 163.As indicatedabove,DockKnipe was18 Atthe hearing herein he testifiedthathe had joined the Union about a month before,which theTrial Examiner understands to be a month before the hearing herein. HILL & HILL TRUCK LINE, INC.127R. C. Knipe's swamper on that trip.According to R. C. Knipe's credible testimony,-there were several things wrong with the truck when he returned to Houston.Hemade out a work order for the truck and turned it over to the garage foreman.Onthe worksheet he listed the following mechanical defects which needed repair: theclutch was slipping, the front end was bad, and the lights were not working properly.This was the last trip R. C. Knipe made for the Respondent before his dischargeon May 8, 1956.Dock Knipe was R. C. Knipe's uncle.Dock Knipe testified that the last trip he made for the Respondent prior to hisdischarge on May 15, 1956, was with Samuel Roberts to Odessa, Texas.He actedasRoberts' swamper on the trip.From what the Trial Examiner gleans from therecord, he and Roberts left Houston at around 7:30 or 8 p. in., on or about May 8or 9, 1956. Before they left Houston, Knipe noticed that the clutch was stillslipping.He got out of the cab and went over to the garage to inform the shopforeman that there was something wrong with the clutch.He could not find theforeman so he told one of the mechanics about the clutch.The mechanic toldhim that they had just adjusted the clutch a day or two before and that it wasall right.Nevertheless, according to Knipe, the clutch was still slipping when theypulled out of Houston.He told Roberts about the clutch and that he did notthink the ". . . clutch would make it."Roberts drove the truck to Llano, Texas.At this point Roberts crawled back into the sleeper and he (Knipe) took over thetruck.He drove it for about 2 hours.When he got about 5 or 6 miles out ofMason, Texas, the clutch was slipping so bad that it would not pull the truck up amountain.He was then forced to park it on the side of the road. This was atabout 1 a. m.Roberts caught a ride into Mason, and he stayed with the truck untilaround 3 or 3:30 p. in., at which time a mechanic from the Respondent's garage inHouston arrived to fix the clutch.After it was repaired, he and Roberts went onto Odessa and delivered the materials they had on the truck.They got back toHouston sometime on Friday, May 11, 1956.After Knipe got back from Houston he called regularly at the dispatcher's officeand inquired as to whether he was assigned to a trip.On Wednesday, May 15,1956, he called at the dispatcher's office as usual and was advised by the dispatcher,J.B. Scott, that he was laid off.He asked Scott why he had been laid off. Scotttold him that he did not know anything about it, except that there was a check inthe drawer for him marked "Final."Knipe took the check and walked out of theoffice.What happened thereafter is amazing to say the least.Knipe left theRespondent's premises without inquiring of Ormston, Superintendent Grady, Fore-man Thompson, or any member of management as to why his services were termi-nated.A few days later, he met Samuel Roberts, who was in charge of truckNo. 163, on Knipe's last trip to Odessa, and asked him if he knew why he waslaid off.Roberts told him that ". . . all he knew was on account of that clutch."Knipe joined the Union on or about May 1, .1956.Thereafter, he wore a unionbutton on his shirt every day either on or off the job.Other than that, the recordis silentregarding any other activity by him on behalf of the Union.The foregoing constitutes the General Counsel's case as to Dock Knipe.The Respondent contends that Knipe.was discharged because he could not handleits heavy equipment satisfactorily.The specific instance that led up to his dischargewas his mishandling of the clutch in truck No. 163, on a trip to Odessa, Texas, onor about May 9, 1956, with truckdriver, Samuel Roberts. In support of its con-tention as to Knipe, the Respondent offered the testimony of Ormston, ForemanEd Richardson, and Samuel Roberts.In passing, the Trial Examiner again desires to point out that in resolving theissue asto Dock Knipe, he is again faced with a most difficult problem regardingthe credibility of the witnesses who appeared before him and testified.Quite frankly,the testimony of one of the witnesses called by the Respondent, Ed Richardson, ismost annoying to say the least as will be shown below.Let us first examine the testimony of Samuel Roberts who was Knipe's truck-driver on his last trip to Odessa, Texas.According to Roberts, R. C. Knipe toldhim b.,fore he started out for Odessa, Texas, that the clutch was slipping.Robertsthen went to the garage foreman, Wylie Nichols, and discussed the clutch situationwith him.Roberts' testimony on direct examination was as follows:A. And I taken the truck and went and loaded and came back, and the shopforeman out there, Wylie Nichols, taken the truck to the yard, and you couldput it in gear and let out on the clutch and it would kill the engine. It wouldnot slip if you let up on it and wouldn't ride it.Q. So someone checked the clutch?A. Yes, sir.The shop foreman, Wylie Nichols. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter Roberts conferred with Nichols, he and Knipe left for Odessa, Texas.Roberts drove from Houston to Llano, Texas.When they got to Llano, Robertswoke Knipe up and turned the truck over to him.When Knipe took over thetruck,Roberts observed that he was "riding" the clutch and that as a result, thetruck would not take off. Roberts then told him that ".. . if he would keep his footoff there and not ride the clutch it wouldn't slip."Knipe drove for about 2 hoursand when they got about 9 miles out of Brady, Texas, the clutch burned out.Whathappened thereafter on the trip has been set forth above in the resume of Knipe'stestimony and will not be reiterated here.According to Roberts, he drove the truck for about 230 miles from Houston toLlano, Texas, and had no trouble with the clutch, and that Knipe drove it about50 miles before the clutch burned out.Roberts further testified in substance thathe kept his foot off the clutch while he was driving and that as a result, he hadno trouble with the clutch, but that Knipe persisted in "riding" the clutch, that is,he kept his foot on it while driving which caused the clutch to slip and eventuallyto burn it out.When they finally got back to Houston, Roberts went to ForemanRichardson and told him what had happened on the trip to Odessa. In the courseof their conversation, Roberts told Richardson that "..being a driver over thetruck, I didn't feel I needed him for a swamper," and that ". . . in my opinion hecould not drive a truck."Richardson told him that he would see what "we" coulddo about it.Richardson's testimony as indicated above is most bafflingHe testified thathe was working for the Respondent at times material and had been since 1947.However, at the time of the hearing, he had left the Respondent and was then workingfor another company.According to Richardson, he had received a complaint fromW. H Bailey, one of the Respondent's truckdrivers, about Knipe. Bailey hadKnipe as a swamper on a trip and told him upon his return that he would "refuse" touse him as a swamper because ". . he wasn't safe to drive with."He furthertestified that Bailey had Dock Knipe as a swamper on one trip which was afterR C. Knipe was discharged. Since R. C. Knipe was discharged on May 8, 1956,and Roberts and Knipe left for Odessa, Texas, on either May 8 or 9, 1956, andreturned to Houston, Texas, on Friday, May 11, 1956, it would have been impossiblefor him to have made the trip with Bailey that Richardson referred to in his testi-mony.Moreover, Dock Knipe testified that he never made a trip with W. H.Bailey while he was employed by the RespondentMoreover, the Respondent didnot choose to call W. H Bailey as a witness to substantiate Richardson's testimony.Nor was there any showing by the Respondent that he was unavailable as such.For reasons which will be obvious below, the Trial Examiner credits Knipe's testi-mony of the Bailey incident and discredits that of Richardson.Again, Richardsonin the course of his testimony said that he had discussed Dock Knipe's discharge withOrmston before he terminated his employment with the Respondent on May 15, 1956.Let us take a look at Ormston's testimony:Q. Now, did you know that Dock Knipe was going to be terminated?-A. No, sir.Q. Before he was terminated?-A. No, sir.Q Did you confer with Mr Richardson prior to the time Mr. Richardsonterminated him9-A. I don't believe I did.Q. You don't recall.-A. I don't recall.Those things don't come to myattention every time.In such a state of the record, the Trial Examiner credits Dock Knipe's testimonyof the circumstances surrounding his discharge and discredits that of Richardsonin its entirety, except to the extent that he was responsible for Knipe's discharge.ConclusionAs indicated above, the disposition of the General Counsel's case as to DockKnipe is a difficult one, particularly in view of the testimony of Roberts, whoimpressed the Trial Examiner as an honest witness. It is beside the point to inferthat since Dock Knipe was R. C. Knipe's uncle, and then infer from that fact, thatsinceR. C. Knipe was discriminatorily discharged it therefore follows that thewrath of the Respondent descended likewise upon Dqck Knipe and hence he, too,was discriminatorily discharged for his activities on behalf of the Union.Suchreasoning amounts to no more than mere speculation, which no trier of the factshould resort to.Itmust be remembered that under the Act the General Counselmust prove his case by a preponderance of the reliable and probative evidence con-sidered in the light of the whole record.This is the problem that now faces theTrial Examiner for disposition. HILL & HILL TRUCK LINE,INC.129To be sure,Knipe wore a union button and was a member of the Union,but therecord fails to disclose that he engaged in any other union activity.Moreover,other employees wore union buttons, Dennard for example, who was as active onbehalf of the Union as R. C. Knipe, and was not discharged for either wearing aunion button or his union activities.The Trial Examiner is well aware of thefallacy of such reasoning and the position of the Board and the courts,and he doesnot make this observation as a predicate for a finding of fact as to Knipe.Hemerely mentions it to emphasize the difficulty he has had in disposing of this issue.The Trial Examiner has found,above, that Roberts was a credible witness, andhas accepted his account of what transpired on the trip to Odessa,Texas.TheTrial Examiner is convinced and finds from Roberts' testimony and upon the recordas a whole, particularly regarding Knipe's failure to make inquiry as to why hewas laid off,that he mishandled the clutch on the trip in question by "riding" it,despite the instructions to the contrary given him by Roberts.Since Roberts wasin charge of, and responsible for, the truck, and Knipe was well aware of theRespondent'spractice in this regard,itwas his duty to heed Roberts' instructionsand not"ride" the clutch which the record clearly shows was the cause of thetrouble on the trip in question.From all of the foregoing,it is obvious that a serious question of doubt exists asto whether or not Dock Knipe was discharged because of his relationship to R. C.Knipe and his obscure union activities,or because he burned out a clutch on thetrip to Odessa with Samuel Roberts. Since the General Counsel must prove hiscase by a preponderance of the evidence in the light of the whole record, suchdoubt negates that essential requirement.In such a state of the record,the Trial Examiner is convinced that he has noalternative but to recommend the dismissal of the complaint as to Dock Knipe onthe grounds that the General Counsel has failed to show by a preponderance of theevidence in the light of the record considered as a whole that he was dischargedbecause of his union activities.To be sure there is suspicion,,and a host of it, thatDock Knipe was discharged because of his membership in the Union.But suspicionisnot evidence and cannot and should not be a predicate for a finding of fact.What the Trial Examiner personally thinks, regarding the case as to Knipe, is ofno importance since it is the record as a whole that he must base his findings upon.That alone is, and should be, his only criterion in disposing of the issue herein as toDock Knipe.In view of all of the foregoing,the Trial Examiner will recommend that thecomplaint as to Dock Knipe be dismissed in its entirety.(f)The alleged discriminatory discharge of Verdis L. WadeWe now come to the last,but by no means the least difficult,issue as regards thealleged discrimmatees-the case of Verdis L. Wade.At the time he was dischargedby the Respondent on July 24, 1956,he had worked for the Respondent for 4 yearsand 2 months as a truckdriver.At the time he was discharged, he was informed byboth Foreman Bill Thompson and President Ormston that he was being dischargedbecause he overloaded his truck.He first talked to Foreman Bill Thompson on theafternoon of July 24, 1956.Thompson told him in substance that he had beenordered by Ormston to discharge him because he had violated the Company's rulesand regulations by not weighing his truck after it was loaded in Houston andDallas, Texas,on a trip to North Dakota and Montana. Thompson suggested thathe see Ormston,which he did.His testimony is important and for this reason, theTrial Examiner is convinced that the following excerpt should be inserted:Q.What was your conversation with Mr. Ormston9-A.Well, I startedthrough the hall to his office there, and he was standing in the hall; and Iasked him could I see him a minute.And he said yes.Before we got to his office, he asked me had I voted yet,and I told himnot yet.We go in, and I asked him what the trouble was that he was letting me go.He said well,I knew the rules and regulations about the weight;Iwas supposedto weigh my truck out as I left out.I told him I knew I was overloaded when I left Dallas and they did too. Iwouldn'thave been,I don'tthink, if they had taken all the freight off of methey were supposed to take off.I told him about the truck going ahead ofme grossing 52,000.Q.What truck was that?-A.Crane.Q.What company?-A. Hill & Hill.483142-59-vol. 120-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. And-A. And I had approximately 2,500 pounds of his freight on meat that time.He was going to North Dakota and I was going to Sweetgrass,Montana.So, he said, well I knew the rules and regulations, said there wasn't a thinghe could do about it, it looked like there was somebody else trying to runhis business.I told him I had always tried to run it the best I could since I had beenthere.He said, well, he was sorry.He told me that-I told him I hated to bedischarged for something that they had been getting all along and were stillgetting them.He said well, he was tied up on these rules.I told him I didn't blame him for that.And he told me that because hewas laying me off it wasn't no sign I couldn't go back to work there. So, thatjust about ended our conversation.Wade's testimony on direct examination about the incident referred to abovewas in substance as follows: On the day he left Houston on the trip, he was firstsent over to the Cameron Iron Works to pick up approximately 20,000 pounds offreight.When he got back to the dock, Thompson asked him if he could carry32,000 pounds more.He said he could. Thompson then proceeded to loadapproximately 32,000 pounds more on the truck, which now made a total load of52,000 pounds.Thompson then told him that he was to go by the Respondent'sDallas terminal and pick up another load to be delivered to the Respondent's ter-minalin Casper, Wyoming.Wade then pulled out of Houston at around midnight,July 17, 1956, for Dallas.Before he got to Dallas he knew that he had too muchof a load on his truck because it "pulled" heavier than usual.He arrived in Dallasaround 9 a. in.When he got to the terminal he saw Berry who at the time was incharge of the Respondent's operations there.Berry asked him how much of a loadhe had and he told him he had too much. Berry then informed him that he hadjust talked to Foreman Thompson in Houston who told him to load all freight thenat the Dallas terminal consigned to northern Wyoming and Montana, on Wade'struck.Berry also informed Wade that the freight then at the Dallas terminal thatwas to be put on his truck weighed around 8,000 pounds.Wade told Berry that theadditional freight would overload him.Nevertheless, regardless ofWade's warn-ing that the additional 8,000 pounds would overload his truck Berry loaded it onthe truck.An excerpt from Wade's testimony follows:So he went ahead and put it on there. I told him it was going to overload meand he said well,he had order to put it on me.So it was put it on. That wasabout all I could do there. [Emphasis supplied.]Wade's testimony about the above incident stands uncontradicted and undeniedin the record.For this and reasons which will be discussed below, it is fullycredited by the Trial Examiner.Wade left Dallas at around noon on May 17, 1956.He did not weigh his truckthere but proceeded on to Iowa Park, Texas, where he attempted to have it weighedon certified scales which were frequently used by the Respondent's truckdrivers ontrips to the north, but he was unable to locate an attendant at the scale house.Hethen drove on to Vernon, Texas, where he had weighed his truck before at one of-the several certified scales at the grain elevators located there.Since it was latein the evening when he arrived in Vernon, he again was unable to locate anyattendants at the elevators to weigh his truck.He then drove on to Amarillo, Texas,where he turned the truck over to Walters, his swamper, and crawled back in thesleeper and went to sleep.When he awoke the next morning in Lamar, Colorado,-he was informed by his swamper that the highway patrol had stopped the truck inOklahoma and found that it was overloaded.According to Wade, they gave theswamper a ticket for overweight.The record shows that as a result of the above incident, the Respondent wasrequired to pay a fine to the State of Oklahoma, and in addition, purchase anOklahoma license for the truck.More anon below.As indicated above,Wade got back to Houston, Texas, on or about July 23,and was discharged on July 24, 1956.What transpired at the time of his dischargehas been set forth above and will not be reiterated. Suffice it to say, that it is thecontention of the Respondent that Wade was discharged because he was arrestedand fined in Oklahoma for driving an overloaded truck over its highways.Anexamination of the record shows that the Respondent contends that the arrest wasnot for the over gross load, but because it was "over-axled," that is, too much weighton the axles of the truck. Its position in this regard will be discussed below. HILL & HILL TRUCK LINE, INC.131At the onset of the hearing herein, the General Counsel called as his first wit-ness,Harold Ormston,theRespondent'spresident and general manager, as anadverse witness on cross-examination under the provisions of Section43 (b) of theFederal Rules of Procedure.In the considered opinion of the Trial Examiner,Ormston's testimony on this occasion provides an important link in the chain ofcircumstances that led up to Wade's discharge by the Respondent on July 24, 1956.In order to understand the Trial Examiner's reasoning,we must go back to theevents that transpired during the first week of May 1956,and Ormston's reactionthereto.According to Ormston,he put a letter to the employees on the bulletin boardshortly after he learned of the Union's attempt to organize his employees.His rea-son for putting the letter on the board is best told in his own language:I put up a letter on the bulletin board to the effect if any employee had anydifficulty on or off the job as a result of thisthing,if they cared to, they couldbring it to my attention.[And in addition invited them to do so.]He explained that by use of the word"thing" he meant the Union's organizationalefforts, and had reference to any ". . . threats or disturbances on or off the job,and the boy brought it to my attention."By the word"boy" in the above excerptfrom his testimony,he testified that he meant an employee by the name of Vernor.In passing,the Trial Examiner desires to point out at this time that the"Vernor"incident plays a major part in his ultimate disposition of the case as to Wade.According to Ormston, he had a conversation with Wade about the Union inwhich Wade denounced it and told him in substance that he was against the unioniza-tion of the Respondent's employees because he did not think that the Union woulddo the employees any good in view of the personnel setup of the Respondent's opera-tions.In other words,that he was against the Union and wanted no part of it.Ormston further testified that the "Vernor" incident occurred about 2 weeks afterhe put the letter, mentioned above,on the bulletin board.The night the incidentoccurred,Vernor called him on the telephone and told him that he had some wordswithWade over -the Union while he was in a "beer joint."The next day, he metwith Vernor and took a statement from him about the "fuss" in the "beer joint."In the considered opinion of theTrialExaminer,an excerpt from Ormston's testi-mony should likewise be inserted herein,particularly because it goes to his finaldetermination as to the credibility of Ormston as a witness.An excerpt therefromfollows:Q. (By Mr. Webster.)Well, what,as best you can recall it, what statementdid he make to you about their argument?-A. I believe Mr. Vernor told methat he went there to cash a paycheck and he had his wife with him-TRIAL EXAMINER: In where?The WITNESS:In some beer joint over on Fulton Street.TRIAL EXAMINER: You see, that isn't developed at all.Q. (By Mr. Webster.)Well, proceed.-A. I don't recall whether he-thatstatement there says he was invited over to the table. I don't believe-itseems to me like it was his wife that was invited over to the table.There wasa lady involved in this thing, his wife.Mr. Vernor, I believe he told meMr. Wade and some other fellow were sitting there drinking. I really don'tknow just what brought about the argument. I didn't pay too much attention-to it.When people are drinking, I don't take much interest in it.Q. You did take a statement from Mr. Vernor about the matter?-A. I putup a letter on the bulletin board to the effect if any employee had any difficultyon or off the job as a result of this thing, if they cared to, they could bring itto my attention.Q. About "this thing," youmean the union organization?-A. Yes, or threatsor disturbances on or off the job, and that is the reason the boy brought it tomy attention.I did take a statement.TRIAL EXAMINER: You are referring to Vernor?The WITNESS: I took a statement from Vernor, due to the fact his wifewas there and people were drinking in this beer joint, I didn't attach too muchimportance to it because anything can be said or done.TRIAL EXAMINER:Well, they arelicensed here in Houston?The WITNESS: Most of them.A. (Continuing.)So, I really didn't give it much thought.TRIAL EXAMINER: Go ahead.Q. (By Mr. Webster.)Wasn't it to the effect that Vernor was opposedto the union and Wade either struck him or argued with him about his posi-tion?-A. Vernor told me that Wade slapped him. 132DECISIONSOF NATIONALLABOR RELATIONS BOARDQ Because Vernor told him that hewas ahundred per centagainst theunion or words to that effect?-A. I don't know. The reason I didn't paytoo muchattentionto it was because Mr. Wade had previouslytoldme he wasstrictly non-union and-Q. So when Vernor accused him of being union, you didn't pay too muchattention to0-A. No, sir. After all, Mr. Wade had been therea long timeand Vernor hadn't, so I had to take a choice, and so I just believed Mr. Wade.Q. Vernor was pro-union or arguing for the union?-A. I don't know justwhere that union thing ties in there.You have it in there, butI-I believethat this other fellow invited Vernor over to the table but the otherman's namenever did come out and I didn't ask Mr. Wade. I think they asked Mrs.Wade-Vernor-over to the table, and that caused the racket.Later on in his testimony, Ormston reversed himself and testified it was notVernor that called him after all but an employee named Harvey, and that it wasHarvey who had the difficulty with Wade, not Vernor.Wade was not interrogated about the above incident either on direct or cross-examination.Consequently, we only have Ormston's account of theincident inthe record.When Ormston testified under rule 43 (b) of the Federal Rules of Procedure,he stated in substance that he talked to Wade after the above incident occurred andthatWade told him that the "fight" was not overunionmatters but over a "lady."Shorly thereafter, Ormston testified that the "boy" who called him over the telephoneabout the incident in the "beer joint" told him that the fight started over a discussionabout the Union.As indicated above, the Respondent contends that Wade was discharged becausehe violated the Company's rules and regulations regarding overloading his truckand his failure to have it weighed before he got into Oklahoma, which according toOrmston, was a "tough" State.Wade admitted that he did not weigh his truckafter he put on the extra 8,000 pounds in Dallas, but that he did attempt to getitweighed in Iowa Park and Vernon, Texas, but was unable to locate anybody ateither place to weigh it.For reasons which will be apparent below.Wade further testified that while he was aware of the Respondent's rules and regu-lations about weighing trucks after they took on additional freight atpoints such asDallas, nevertheless, it was a rule that never had been enforced.For example, hetestified that on at least two occasions during his course of employment with theRespondent, he himself, had been arrested and fined twice for driving an overloadedtruck, and that nothing whatever was said to him about it.He also cited otherincidents where certain of the Respondent's truckdrivers were also fined for over-loading their trucks, and nothing was done about it.Moreover, Ormston, himself,testified that on many occasions the Respondent not only knowingly overloadedits trucks, but paid the fines of the drivers when they were caught and arrested forsuch conduct.Further evidence that the Respondent was not averse to winkingitsother eye, so to speak, when one of its truckdrivers got away withpulling anoverloaded truck over the highways is found in the uncontradicted and undeniedtestimony of Marvin Dennard, which is fully credited by the Trial Examiner.Den-nard testified that on at least two occasions while he was employed by the Respondent,an extra $10 bill was slipped into his pay envelope as a reward for "getting away"with an overload.The Respondent makes much ado about its policy of strict enforcementof its rulesand regulations regarding its requirement that the truckdrivers weigh their trucksbefore they left Texas for points outside the State. If one may paraphrase the Bardof Avon, the Trial Examiner feels that here the Respondent "doth protest too much,methinks," about its strict enforcement of the rule in question.As the Trial Examiner indicated, at the onset of this Intermediate Report, theques`ion of credibility of the numerous witnesses that appeared before him andtestified at the hearing herein was a most perplexing and troublesome problem.Examples thereof have been set forth above.He now is faced with the same prob-lem regarding the witness, Ormston.An example of his difficulty is found inOrmston's testimony of the circumstances under which he learned of Wade's arrestfor driving an overloaded truck.On his examination as an adverse witness by theGeneral Counsel at the hearing herein, he testified as follows:Q. Now, what foreman told you that he failed to weigh?-A. Mr. Thompson.TRIAL EXAMINER: You have hisinitials?Q. (By Mr. Webster )Do you havehis initialsor his first name?-A. Bill,W. L., I believeit is,W. L. Thompson, Bill Thompson.Q. Now, how long had the truck been gone when Mr. Thompson told youthis?-A. From Houston? I don't recall, but probably 24 or 30 hours, 24 HILL & HILL TRUCK LINE,INC.133hours probably or maybe less than that.The load originated at Dallas, notHouston, part of the load.Q. Yes.Well, where did the trip, where did Wade start driving the truck, in Dallasor Houston?A. In Houston.Q. Did, he pick up any merchandise here in Houston?-A. Yes.He hadsome in Houston, I believe.Q. Now,-where is W. L. Thompson employed?-A. At Hill & Hill Truck Line.Q. Here in Houston?-A. Yes.Q. Now, you say it was about 24 hours or less after Wade left Houston thatThompson told you this?-A. As near as I can recall.Q. Now, what was it that Thompson told you?-A. He said that Wade gotan overweight ticket at Boise City, Oklahoma.Q. And then what did you say?-A. I said, "Well, we will wait until hegets back and we will find out why he got the ticket and see what happens."And we did that.On direct examination, 3 days later, he was queried by counsel for the Respondenton the same issue.An excerpt from his testimony follows:Q.All right, sir.Now, would you relate the circumstances as you were involved in themconcerning the discharge of Mr. Wade?A. I don't recall the morning I went to work out there, exactly, where I gotmy information about Mr. Wade being fined in Boise City, possibly one of thedispatchers told me.TRIAL EXAMINER: That is in Oklahoma?The WITNESS: In Oklahoma, yes, sir.A. (Continuing.)And Mr. Thompson doesn't come to work early.Hecomes to work late.He works the late shift.I asked him if he had heard about it, but he said no, he hadn't heard aboutit but he would check up, and he did.I think Mr. Pat Johnson, the truckdriver, passed Mr. Wade going toHouston, Mr. Wade was going north and he, in some manner heard he hadbeen fined. I don't know who told him, possibly the swamper or maybeMr. Wade.TRIAL EXAMINER: Now, what you are doing here is relating a conversationwith an employee named Johnson?The WITNESS: Yes, sir. I stated I think Mr. Pat Johnson is the man thattoldMr. Thompson and also told the dispatcher, that told me. I didn't talktoMr. Johnson. I talked to the dispatcher.From the foregoing, one can readily see the difficulty that has confronted theTrial Examiner in disposing of the numerous issues of the credibility of the witnessesthat appeared and testified under oath before him at the hearing herein, both onbehalf of the General Counsel and the Respondent.In the circumstances described above, the Trial Examiner credits Wade's testimonyof the events that led up to his arrest at Boise City, Oklahoma, for driving anoverloaded truck.He also finds that the rule was not only loosely enforced, butat times itsviolation openly encouraged by the Respondent itself.And that as aresult of such laxity it became the custom for the truckdrivers to pull out withtheir loads when they were instructed to do so by their superiors in Houston, or bythe Respondent's terminal manager in Dallas, regardless of the load, as was thecasehere.The Trial Examiner likewise credits Wade's testimony that he attemptedto weigh his truck at Iowa Park and Vernon, Texas, on the trip involved herein.ConclusionHaving found as above, the Trial Examiner is convinced that Wade wasdischarged by the Respondent not because he was arrested at Boise City, Oklahoma,for driving an overloaded truck, but because Ormston was convinced by the VernorincidentthatWade had changed his position regarding the Union, and was in realityat times material herein a supporter of the Union.There are many reasons for theTrial Examiner's conclusion, particularly (1) the testimony of the source of theRespondent's knowledge of Wade's arrest; (2) the host of conflicting testimony of theRespondent's enforcement of its rules and regulations relative to the responsibilityof its truckdrivers to weigh their trucks; and (3) the conflicting testimony of the"Vernor"incident. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs indicated above, compelling factors to the Trial Examiner in reaching hisconclusion were that Wade was discharged by Ormston because he was convincedthatWade was a union adherent, despite his previous statements to the contrary; asa result of the "Vernor" incident; and the inadequacy of its explanations of hisviolations of its rules and regulations governing the weighing of its trucks in transitout of Texas.Though the Trial Examiner is thoroughly convinced that Wade wasnot active on behalf of the Union, nevertheless, he is convinced that the Respondent'smistaken belief that he was, does not prevent a finding that such belief was themotivation for his discharge.17In the light of the foregoing and upon the record considered as a whole, theTrial Examiner concludes and finds that Wade was discharged by the Respondentbecause of its mistaken belief that he was an adherent of the Union, and active onits behalf; and that by such conduct on its part it had the proximate and predictableeffect of discouraging membership in the Union,18 particularly since it occurred onthe date of the Board-ordered election for the determination of a bargaining repre-sentative,and while the employees were actually engaged in exercising theirstatutory rights.Accordingly, theTrialExaminer finds that the Respondent discriminatelydischarged Verdis L. Wade within the meaning of Section 8 (a) (3) of the Act, andthereby interfered with, restrained, and coerced its employees in the exercise of therights guaranteed them by Section 7 of the Act, in violation of Section 8 (a) (1)of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,the Trial Examiner will recommend that it cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the Act.Having found that the Respondent discriminated in regard to the hire and tenureof employment of the following employees in the pipe-yard crew, on May 4, 1956,J.D. SingletonJ.C. NewmanJoe TeelL. D. McCulloughClauzell CulpepperCornelius PerryEddie WatsonFred SampsonGorree Kizzeeitwill be recommended that the Respondent offer them immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice to theirseniority or other rights and privileges, and make them whole for any loss of paysuffered as a result of the discrimination against them, by payment to each ofthem of a sum of money equal to that which he would have earned from the date ofthe discrimination to the date of the offer of reinstatement, less net earnings, to becomputed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, 291-294. Earnings in any one particularquarter shall have no effect upon the back pay liability for any other such period.Itwill also be recommended that the Respondent preserve and make available tothe Board upon request, payroll and other records to facilitate the checking of backpay due.The foregoing shall apply to all of the pipe-yard employees, except thosenamed in the complaint as having been restored to their former jobs on May 7, 1956,the first regular working day after their discriminatory layoff on the night ofMay 4, 1956. Their names follow below:Eddie WatsonCornelius PerryL. D. McCulloughFred Sampson17 SeeThe Ridge Tool Company,102 NLRB 512, 513, enfd. 211 F. 2d 88 (C. A. 6).IsN. L. R. B. v. J. I. Case Company, Bettendorf Works,198 F.2d 919(C. A. 8), enfg.as modified95 NLRB 47, cert. denied 345 U. S. 917. BUILDING MATERIAL & DUMP TRUCKDRIVERS135The Trial Examiner has also found above that the Respondent discriminated inregard to the hire and tenure of employment of the following employees:R. C. Knipe,May 8, 1956.Verdis L. Wade, July 24, 1956.Having so found, the Trial Examiner will recommend that the same remedy andformula be applied to them in the mode and manner set forth immediately aboveas regards the discriminatorily laid-off employees.As the unfair labor practices committedby theRespondent were of a characterstriking at the roots of employees'rights safeguardedby the Act,and disclose apropensity on the partof theRespondent to continue,although not necessarily bythe same means, to defeat self-organization of its employees,itwill also berecommended that the Respondent cease and desist from infringing in any mannerupon the employee rights guaranteed in Section7 of the Act.Upon thebasis of the foregoing findings of fact,and upon the entire record inthe case, theTrialExaminer makes the following:CONCLUSIONS OF LAW1.General Drivers,Warehousemen&Helpers Local Union No. 968,AFL-CIO,is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment of thefollowing employees,J.D. Singleton,Joe Teel, Clauzell Culpepper,Gorree Kizzee,Eddie Watson,J.C. Newman,L. D. McCullough,Cornelius Perry, Fred Sampson,R. C. Knipe, andV. L. Wade,thereby discouraging membership in the Union, theRespondent has engaged in unfair labor practices within the meaning of Section8 (a) (3) of the Act.3.By interfering with, restraining,and coercing employees in the exercise of therights guaranteed by Section 7 of theAct, theRespondent has engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.5.TheRespondent did not discriminatorily dischargeW. A. Willtrout, EzraChampion,and Dock Knipe.[Recommendations omitted from publication.]BuildingMaterial &Dump Truck Drivers Local No. 420, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America1andFisk & Mason.Case No.21-CB-856.March 18, 1958DECISION AND ORDEROn July 16, 1957, Trial Examiner Howard Meyers issued his Inter-mediateReport in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief, andCharging Party, Fisk & Mason, filed a brief in support of. theIntermediate Report.'1 The Board having been notified bythe AFL-CIOthat it deems the Teamsters'certifi-cate of affiliation revoked by convention action, the identification of this Union is herebyamended.2 Fisk&Mason's request for oral argument is hereby denied, as the record and briefsadequately present the issues and the positions of the parties.120 NLRB No. 19.